 162DECISIONSOF NATIONALLABOR RELATIONS BOARDTaylor Instrument CompaniesandInternational As-sociation of Machinists and Aerospace Workers,AFL-CIO,District Lodge No.115, Local LodgeNo. 1518.Case 20-CA-3768January 16, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND JENKINSOn February 1, 1967, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint.Thereafter, theGeneralCounsel andRespondent filed exceptions to the Decision andsupporting briefs. The Respondent also filed a mo-tion for oral argument' and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the. hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts thefindings,2 conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.The Trial Examiner found, and we agree, that theRespondent'sbargainingtableconduct duringnegotiationswith the Union was not violative ofSection 8(a)(5) of the Act.3 However, the Trial Ex-aminer found that Respondent violated Section8(a)(5) by failing to resume negotiations with theUnion following a bargainingimpasse.In so hold-ing, the Trial Examiner relies on telephone callsplaced by the Union to the office Labor NegotiatorRobert Scolnik on June 9 and June 21, 1965, andthe mid-June telephonic and telegraphic communi-cations between the Federal Mediation and Con-'The Respondent's request for oral argument is hereby denied as, inour opinion,the record,including the exceptions and briefs, adequatelypresents the issues and positions of the parties.2The Respondent excepts to the Trial Examiner's credibility findings.It is the Board's established policy, however,not to overrule a Trial Ex-aminer's resolutions with respect to credibility unless, as is not the casehere,the preponderance of all the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc., 91 NLRB544, enfd.188 F.2d 362(C.A. 3).8With respect to Respondent's discontinuance of payments requiredunder the Health and Welfare provision of the contract,the Trial Ex-ciliation Service4 and Robert Scolnik. Thus, theTrial Examiner found that as of June 22, 1965,Respondent became obligated to resume negotia-tions with the Union, and failed to do so. Respond-ent excepts to this finding. We find merit in thisexception.Briefly, the Respondent and Union engaged inthree bargaining sessions from May 17, 1965, toJune 4, 1965. At the June 4 meeting, an impassewas reached. The Union commenced strike actionon the same day. On June 7, Respondent wrote aletter to the Union confirming the existence of animpasse and stated Respondent's willingness toresume negotiations and requested that the Unionsubmit a new offer or new proposals in writing priorto another meeting. The Union admits that it did notreply to this letter by sending a written request toresume negotiations. The Union also concedes thaton June 9 and 21, the dates relied on by the TrialExaminer, it was unable to reach Scolnik bytelephone and only left messages with his office forhim to return these calls. However, the recordshows that the Union did not indicate that thesecalls were placed in connection with this dispute orwith regard to the resumption of negotiations withRespondent. This is of particular significance sinceit is apparent from the record that at the time thesecalls were placed the Union had other dealings withScolnik over these matters unrelated to Respondentand this case.In June there were communications between theFMCS and the Union, and it is undisputed that theFMCS scheduled a meeting between the parties inmid-June, which Respondent's attorney did not at-tend. Scolnik credibly testified that prior to thisscheduledmeeting, he received a call from theFMCS commissioner indicating the commissioner'sdesire to arrange a meeting to settle the strike. Scol-nik told the commissioner to give him ample noticeif a meeting was arranged. However, Scolnik laterreceived telegraphic notice just 30 minutes beforethe start of the meeting. He thereupon called theFMCS and objected to such short notice. The com-missioner apologized and told him that the meetingwould be canceled. Scolnik further testified withoutcontradiction that he had asked who was requestingthe meeting and was informed by the FMCS that itwas called by the FMCS and not at the request ofthe Union.Under all of the circumstances in this case, weare persuaded that the Union did not clearly com-aminer concluded that Respondent had a good-faith belief that such ter-mination was permissible and that the Union had ample opportunity todiscussthe validityof Respondent's position.He thereforerecommendeddismissal of these allegations.We do not consider or pass on this aspect ofthe case as the issue-of Respondent's right to make changes during thehiatus between contracts was neither specifically raised by the complaintnor litigated at the hearing, and the credited evidence reveals that the con-tract had expired prior to the discontinuance of the plan. We alsonote, inany event,that Respondent consulted at some length with the Union andraised this matter prior to the termination of the plan.Hereinafter referred to as FMCS.169 NLRB No. 28 TAYLOR INSTRUMENT COMPANIESmunicate a request to resume negotiations thatcould reasonably be interpreted as such by theRespondent.Accordingly,we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: Upon a charge andan amended charge filed on September 1 and October 21,1965, respectively, by InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, DistrictLodge No. 115, Local Lodge No. 1518, hereinafter calledthe Union, the Regional Director of the National LaborRelations Board for Region 20 on December 6, 1965, is-sued a complaint and notice of hearing alleging violationsof Section 8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, hereinafter called the Act.Pursuant to notice, the hearing opened before Trial Ex-aminer John F. Funke on March 8, 1966, at which timethe formal papers in this proceeding were received inevidence. The Trial Examiner ruled on certain motions,and,inter alia,granted a motion to quash a subpenadirected by the General Counsel to Robert J. Scolnik,counsel for Respondent. Upon notification by counsel fortheGeneral Counsel that the General Counsel wouldseek enforcement of the subpena, the hearing was ad-journed by Trial Examiner Funke without date.The hearing resumed before me at San Francisco,California, on April 12 and continued on various datesthereafter, closing on April 19. At the hearing all partieswere represented at the hearing and were afforded full op-portunity to be heard, to introduce relevant evidence, topresent oral argument, and to file briefs with me. TheRespondent presented oral argument and on June 6, theGeneral Counsel and Respondent filed briefs with me.Upon consideration of the entire record and the briefsof the parties, and upon my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTTaylor Instrument Companies, hereinafter called theCompany or Respondent, is a New York corporationwith itsmain office and principal place of businesslocated at Rochester, New York, and with plants in theStates of Georgia, Illinois, Oklahoma, and at San Lean-dro, California.At all times material herein Respondent has been en-gaged in the manufacture of scientific, commercial, andindustrial instruments. During the year 1964, Respond-ent, in the course and conduct of its business operations,sold and shipped products valued in excess of $50,000IUnless otherwise indicated, all dates refer to 1965.163from California directly to places located outside theState of California. Additionally, during the year 1964, inthe course and conduct of its business operationsRespondent made sales valued in excess of $50,000 tofirms located in California, which firms, during the sameperiod, shipped products valued in excess of $50,000directly to places located outside the State of California.Upon these admitted facts I find that Respondent is,and at all times material herein has been, an employer en-gaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated at the hearing that DistrictLodge No. 115 and Local Lodge No. 1518 are separateautonomous labor organizations, and I so find.III.THE UNFAIRLABOR PRACTICESA. The IssuesThe complaint, as amended at the hearing, alleges thatat all times material since 1955 and continuing thereafterthe Union has been the majority representative for thepurposes of collective bargaining of employees, in an ap-propriate collective-bargaining unit comprising eight em-ployees employed at Respondent's San Leandro shop.The complaint further alleges that commencing on orabout February 26, 1965,1 and at all times thereafter, theRespondent refused to negotiate meaningfully or in goodfaithwith the Union. As specific separate violations ofSection 8(a)(5) of the Act, the complaint further allegesthat (a) on April 27, Respondent advised the Union that,upon the expiration of their then existing collective-bar-gaining agreement, it would no longer make any healthand welfare, insurance, and pension payments for em-ployees as provided in said existing collective-bargainingagreement; (b) on May 17, and at all times thereafter,Respondent insisted and demanded to point of impassethat any agreement between it and the Union contain amanagement rights clause reserving to Respondent exclu-sive and unilateral control over the right to suspend, layoff, or discharge employees, and over other terms andconditions of employment; (c) on the same date insistedand demanded to point of impasse that any agreementbetween it and the Union contain a grievance and arbitra-tion clause requiring employees to take up grievanceswith their supervisors without the Union present; (d) onJune 4, and at all times thereafter, Respondent refused topresent further contract proposals unless and until theUnion accept all contract proposals which the Respond-ent had advanced up to that time; (e) on the same dateoffered to accept the Union's severance pay proposal ifthe Union would agree to withdraw as the collective-bar-gaining representative of Respondent's employees; and(f) from June 4, and at all times material thereafter,refused to make any health and welfare, insurance, andpension payments for employees as provided in their col-lective-bargaining agreement aforesaid.With respect to the alleged violations of Section 8(a)(3)of the Act, the complaint alleges that (a) on June 4 certainemployees of Respondent employed in the appropriatecollective-bargaining unit represented by the Union con-certedly refused to work and went on strike;'(b) the strike350-212 0-70-12 164DECISIONSOF NATIONAL LABORRELATIONS BOARDwas prolonged by the unfair labor practices of theRespondent; and (c) on July 27 certain employees ofRespondent who had concertedly stopped work as aresult of the aforesaid strike made unconditional requeststo Respondent that they be allowed to return to work,which requests were refused.The Respondent denies the commission of any unfairlabor practices and asserts that International Associationof Machinists, District Lodge No. 115, at pertinent timesdid not represent a majority of, the employees in the col-lective-bargaining unit. Additionally, by way of special af-firmative defenses foreclosing findings of unlawful con-duct on the part of Respondent, the Respondent assertsthat (a) the allegations of the complaint are barred by Sec-tion 10(b) of the Act; (b) during the course of negotiationsthe Union refused to bargain in good faith with Respond-ent; (c) on July 23, 1965 [the Union] abandoned thestrike; and (d) during the early part of July 1965 andthereafter [the Union] abandoned the strikers and theemployees in the bargaining unit and thereby abandonedorwaived its legal status as exclusive bargainingrepresentative of such an employee. Further, the Re-spondent contends that the issuance of the complaintherein constituted an abuse of administrative discretionand a denial of due process of law.2B.Pertinent Facts1.The San Leandro branchJamesE. Philpot is branch manager of Respondent'sSan Leandro plant, whichis oneof four branches of theRespondent in the continental United States. Respond-ent'sheadquartersare inRochester, New York. Em-ployed at the San Leandro branch are approximately 35employeeswho are engaged in assemblingscientific in-struments.Eight employees comprise the collective-bar-gainingunit in which the Union is alleged to be the dulydesignatedbargaining agent.Parts orunitsmanufacturedat the Rochester plant of Respondent are shipped to SanLeandro for assembly and for ultimate shipment tocustomers.A. S. Dodge, who is headquartered in Rochester, isRespondent's vice president in charge of industrial rela-tions. In the area of labor relations, the duties of JamesPhilpot include ultimate responsibility for directing per-sonnelat the San Leandro plant. Additionally, he pro-vides information and data to be utilized in contractnegotiations.The negotiations which are the subject ofthisproceedingwere conducted by Robert Scolnik,Respondent's counsel,who was assisted by James Phil-pot.2Withoutmerit are Respondent's contentionsrelating to the jurisdic-tional frailtiesarising from the applicationof Section 10(b) of the Act andthe alleged abuse of administrative discretion and denialof due processresulting from the issuanceof the complaint herein. In the first facet ofRespondent's 10(b) contention the assertion is made that no charge wasfiled within 6monthsof the time of the occurrence of conduct particu-larized in thecomplaint as violative of Section 8(a)(5) of the Act. Initially,the General Counsel in his brief concedes that under the September 1charge,no violation of the Act may be found to have occurred prior toMarch 1,which delineates the commencementof the I0(b) limitations.The contentionmust otherwisebe decided contrary to Respondent on thebasis of controlling precedentcited by the General Counsel. E.g.,N.L.R.B. v. Kingston Cake Co., Inc.,191F.2d 563, 567 (C.A. 3);N.L.R.B. v. Raymond Pearson, Inc.,243 F.2d 456, 458-459 (C.A. 5);Cummer-Graham Company,122 NLRB 1044, fn. 3, enforcement deniedon other grounds279 F.2d 757 (C.A. 5). Similiarly, without merit, isRespondent's second 10(b) contentionthat the allegations of the com-2.The collective-bargaining historyThe evidence establishes that on February 10, 1955,Respondent entered into a supplemental agreement ex-ecuted by a representative of Lodge 1327, InternationalAssociation of Machinists and Lodge 1518, of DistrictLodge 115, International Association of Machinists, tobe effective until December 31, 1955. In pertinent part,the supplemental agreement contained the followingprovisions:(4)That in the event the Company transfers its SanFrancisco shop operations to San Leandro, Califor-nia during the term of this agreement, this agreementshall continue in full force and effect at said location.(5)That at such time the Company agrees to recog-nize Lodge No. 1518, of the District Lodge 115,I.A.M. as the sole exclusive bargaining agent of theCompany's employees in the unit in lieu of Lodge1327, I.A.M., and Lodge No. 1518, of DistrictLodge 115, I.A.M. agrees to be substituted in theplace and stead of Lodge No. 1327, I.A.M. as thebargaining agent of the abovementioned employeesand to be bound by the terms of this agreement.Subsequently, onDecember 17, 1957, the seniorrepresentative of District Lodge 115, in correspondencewith Respondent's labor relations representatives relatingto the Company's proposal for a new agreement for theyears 1956 and 1957, suggested elimination therein ofany reference to Local 1518, "leaving District Lodge 115as the bargaining agent," on the ground that DistrictLodge 115 "functions differently than a Local Lodge."Thereafter, commencing in 1957, the Respondent hasbeen a party to a series of collective-bargaining agree-ments which by their terms purport to have been betweenRespondent and District Lodge No. 115. The mostrecentcollective-bargainingagreement between thepartieswas one which was executed on July 23, 1963,and which was, by its terms, effective from May 1, 1963,through April 30, 1965.The 1963-65 agreement, which was negotiated byMike Manfredo, business representative of Local Lodge1518, was executed by William Stadnisky, senior busi-ness representative of District Lodge No. 115. Theagreement provided that it was one between Taylor In-strument Companies and District Lodge No. 115, Inter-national Association of Machinists. The 1957 agreementand those for the period 1958-60 and 1961-63 had beenexecuted by Mike Manfredo.3.The relationshipbetweenLocal Lodge 1518and DistrictLodge 115plaint relating to 8(a)(3) violations are rendered nugatory by the absenceof any specific reference in either the September 1 charge or October 21amended charge to conduct violative of Section 8(a)(3) of the Act. As thefacts reveal a virtually inextricable relationship between the conductspecified in the charge and amended charge as violative of Section 8(a)(5),and that particularized in the complaint as violative of Section 8(a)(3), theRespondent's second contentionmust be rejected. SeeN.L.R.B. v.Dinion Coil Co., Inc.,201 F.2d 484, 491 (C.A. 2);N.L.R.B. v. PecheurLozenge Co., Inc.,209 F.2d 393 (C.A. 2), cert. denied 347 U.S. 953.Nor do I find valid as a defense the contention that the issuance of thecomplaint constituted an abuse of administrative discretion and a denial ofdue process. SeeUnited Brotherhood of Carpenters & Joiners of Amer-ica, Local Union No.978,AFL-CIO, et al. (Markwell & Hartz Contrac-tors),120 N LRB 610, 612.The validity of Respondent's other special affirmative defenses ishereinafter considered in the body of this Decision. TAYLOR INSTRUMENT COMPANIES165The jurisdiction of District Lodge No. 115 extends toAlameda and Contra Costa Counties in the State ofCalifornia.District Lodge No. 115 is comprised of eightlocal lodges,includingLocal Lodge No. 1518.The duties of William Stadnisky, as senior businessrepresentative of District Lodge No. 115, entail,interalia,negotiatingcollective-bargainingagreements. Stad-nisky was elected tohis positionby a vote of the member-ship of the eight local lodges comprising District LodgeNo. 115.DistrictLodge No. 115 exists for the purpose ofnegotiating contracts,conductingorganizational cam-paigns,and servicing agreementson behalf of and for theeight local lodges which comprise the District Lodge. TheDistrict Lodge does not admit employees to membership,but local lodges, including Local Lodge No. 1518, doadmit tomembershipand represent employees who areemployed in the production worker classification.As found above, Stadnisky executed the collective-bar-gaining agreementwhich was in effect between Respond-ent and District Lodge No. 115 until April 30, 1965. Itwas Stadnisky's practice to executeallagreementsnegotiated within the jurisdiction of District Lodge No.115 by any of the local representatives. Stadnisky ex-ecutes theseagreementswhether or not he participatesdirectly innegotiations,and such agreements must firstbe approved by him for conformance to Internationalrequirements.Specifically, with respect to the organizational relation-shipbetween Local Lodge No. 1518 and District LodgeNo. 115, the evidence of record establishes that the Inter-national Association of Machinists comprises the GrandLodge of theorganization.The I.A.M. is organized intodistrictlodges and local lodges.Charters are issued by theexecutivecouncilof theInternationalto district lodgesand the evidence of record establishes that District LodgeNo. 115, with the concurrence of the International, is-sued a charter to Local Lodge No. 1518.The only common officer of District Lodge No. 115and Local Lodge No. 1518 is thegeneralvice presidentof the territoryencompassedwithin the jurisdiction ofDistrict Lodge No. 115.Local Lodge No. 1518 has its own finances butreceives financialassistancefrom District Lodge No.115.It is theusual practicefor collective-bargaining agree-ments between the local lodges and the employers to besignedin thenameof District Lodge No. 115.3Wheneveran impassehas been reached between an in-dividualbusinessrepresentative and a company, it isStadnisky's responsibility to make at least one attempt tonegotiatewith the company prior to exerting anyeconomic strikeaction againstthe particular company.44.The bargaining demandBy letter to Respondent dated February 26, WilliamStadnisky notified Respondent that, pursuant to the termsof the collective-bargaining agreement between theparties, the Union was "terminating" the agreement, ef-fectiveApril 30, and was advising Respondent of itsdesire to meet with Respondent at the earliest possibledate prior to March 12, for the purpose of negotiating acollective-bargaining agreement.5 The letter requestedthat Respondent notify Stadnisky's office when a com-pany representative would be available to "meet with arepresentative of our organization" for the purpose ofnegotiating an agreement.On March 4, J. E. Philpot, manager of Respondent'sSan Leandro operation, directed a letter to Stadnisky ad-vising Stadnisky of the receipt of his February 26 letter,and informing him that the letter had been forwarded toRobert Scolnik, who was authorized to represent theCompany in negotiations.° Philpot asserted that Scolnikwould be in touch with Respondent in the "very near fu-ture."OnMarch 5,ScolnikwrotetoStadniskyacknowledging his receipt of the February 26 letter andrequesting that, in order to assist him in preparations fornegotiations,he receive from Stadnisky a "list anddetailed explanation of ... new contract proposals."Scolnik further informed Stadnisky that, after reviewingsuch material, he would contact Stadnisky to arrange ameeting. Thereafter, some 6 weeks later, on April 20,Richard A. Lord, business representative of Local LodgeNo. 1518, replying to Scolnik's March 5 letter enclosedthree copies of proposed contract provisions. In effect, herequested Scolnik to contact him for the purpose of ar-ranging a collective-bargaining meeting.The Union's contract proposals which accompaniedLord's April 20 letter consisted of a statement, in outlineform, of eight proposals or demands.' Additionally, theUnion enclosed a detailed wage and classificationproposal and a proposalfor severance pay. Theseverance pay proposal provided as follows:In the event the Employer shuts down the plant per-manently, or moves his operation elsewhere, the em-ployees who are on the payroll will be paid three (3)day's pay at the classification rate last worked foreach year of service with the employer.On April 22, Scolnik wrote to Richard Lordacknowledging Lord's letter of April 20. In substance,Scolnik questioned the legal propriety and obligation ofRespondent to deal with Local Lodge No. 1518, as con-trasted to District Lodge No. 115. Specifically, the letterin pertinent part stated:In my opinion, the Company is legally obligatedwith District Lodge 115 and not Lodge 1518. We are3Collective-bargaining agreements extant between District Lodge No.115 and a local lodge on the one hand,and individual employers on theother, which bear the signature of a representative of a local lodge are, ac-cording to the credited testimony of Stadnisky, the product of multiple-party collective-bargaining arrangementswhich involved more than onelocal lodge and more than a single district lodge.AAll of the foregoing is based upon the undisputed and creditedtestimony of William Stadnisky. Stadnisky further credibly testified thathe does not participate in all collective-bargaining negotiations involvinglocal lodges within the jurisdiction of District Lodge No. 115, but furthercrediblytestifies that,when more than one local lodge is involved innegotiations, he does participate.5William Stadnisky, at whose direction the letter was written,testifiedcredibly that through clerical inadvertence the letter was dated February26, 1964.6The evidence of record establishes that Robert Scolnik had beenretainedin lieuof Respondent's former labor relations representative, torepresent Respondent in the pending collective-bargaining negotiations.9These demands were: a 3-year contract; a substantial wage increase;5 days sick leave per year; 4 weeks' vacation after 20 years; severancepay; a 5-cent increase in pension plan; a cost-of-living provision; a 10-centincrease in pay for trainee employees. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDprepared to receive contract proposals from DistrictLodge 115 and to meet and negotiate with DistrictLodge 115.I am sending a copy of this letter to District Lodge115. I hope that both Unions will state their positionsin writing in order to clarify this matter. It is clearthat some explanation is necessary before we canproceed. Since this is a legal question of representa-tion, I do not think it is sufficient for the Unions todecide between themselves how they should be han-dled.Scolnik received a reply by letter dated April 26 fromWilliam Stadnisky, as follows:Local Lodge 1518 is an affiliated Local of the In-ternational Association of Machinists District Lodge115, and as such is represented by Richard Lord, aDistrict 115 representative. As I explained to you inour telephone conversation the District representsthe lAM by territory and the local lodges are sub-divisions of the District.The employees of Taylor Instrument Companyhave always been and are members of Local Lodge1518,District 115, International Association ofMachinists.On the morning of April 26, Robert Scolnik receiveda telephone call from Richard Lord. During the conversa-tion, Lord stated that he had received Scolnik's April 22letter and stated his objections to the issues raised byScolnik therein. Lord contended that Local Lodge No.1518 was the bargaining representative for Respondent'semployees, and Scolnik dissented, stating that the currentcollective-bargaining agreement, by its terms, was withDistrict Lodge No. 115 and made no reference to LocalLodge No., 1518. Further, Scolnik observed that theunion-security clause of the current agreement requiredemployee membership in District Lodge No. 115. Hefurther stated that Local Lodge No. 1518 could not cedejurisdiction to represent the employees to another labororganization.However, during this conversation, Lord againrequested Scolnik to meet with him and to commence col-lective-bargainingnegotiations.In response, Scolnikinquired whether Lord's request was presented in hiscapacity as a representative of Local Lodge No. 1518 oras a representative of District Lodge No. 115. Lordresponded that he was requesting negotiations in his dualcapacity as a representative of both entities. Scolnikdeclined to meet with Lord on that basis.Nevertheless, Lord continued to press for a meeting inOakland between Scolnik and himself, and, in so doing,stated that it was imperative that Scolnik agreed to do soby the end of that week, or face strike action. While Scol-nik agreed to meet with Lord during the suggested weekhe ir!sisted, because of other demands upon his time, themeeting be at his own office in San Francisco. Lorddeclined to meet with Scolnik in San Francisco, assertingthat he would meet only in Oakland.8On the afternoon of'April26, Scolnik conversed withStadnisky concerning the issues raised by Scolnik in hisApril 22 letter. Stadnisky explained to Scolnik the8Theforegoing is predicated on the credited testimony of Robert Scol-nik.8The foregoing is based on a composite of the credited testimony ofWilliam Stadnisky and Robert Scolnik.10The foregoing is based on a composite of the credited testimony ofWilliam Stadnisky and Robert Scolmk. Upon consideration of thetestimony of record relating to the conversations between William Stad-manner in which the District Lodge was organized andthe negotiating practices of the District Lodge and theparticipation of the local lodge representative therein.During this conversation, Scolnik objected to meetingwith Richard Lord in his capacity as representative ofLocal Lodge No. 1518, on the ground that Lord hadgiven Scolnik a strike ultimatum, and because he andLord could not reach an agreement on a mutually con-venient and proper place to hold the meeting. During theconversation, Stadnisky offered in his capacity as arepresentative of District Lodge No. 115 to meet withScolnik in Lord's stead. It was tentatively agreed thatScolnik and Stadnisky would meet for the purposes ofcollective bargaining sometime during the month ofMay.9James Philpot credibly testified that, on the afternoonof April 28, he conversed on the telephone with Stad-nisky, and Stadnisky informed him that Scolnik and Lordwere having difficulty arranging a place to meet and werein disagreement with respect to the propriety of Lordserving as collective-bargaining agent for the Union. Phil-pot further credibly testified that Stadnisky asked Philpotto meet with him that afternoon but that he declined to doso because it was too late in the day.5.Contractextension discussedDuring the telephone conversation between Stadniskyand Scolnik which transpired on April 26, the question ofextending the collective-bargaining agreement beyond theApril 30 termination date arose. This discussion was incontext with the offer of Stadnisky to assume the collec-tive-bargaining task on behalf of the Union and the ina-bility of Scolnik and Stadnisky because of their respectivecommitments to meet prior to May 1. Scolnik expressedthe opinion that upon the April 30 expiration of the con-tract, the health and welfare and pension coverage pro-vided by the agreement would expire. Stadnisky sug-gested that this presented no problem because in priornegotiations these provisions had been extended pendingfurther negotiations. Stadnisky suggested extending thecollective-bargaining agreement. Scolnik stated that hepreferred to proceed on a formal basis and stated that hewould recommend to the Company that, upon specificrequest from Union in writing, the contract be extended.However, he underscored his desire to have Stadniskyformally request such extension. Stadnisky indicated thathe would offer to extend the contract for 1 month. Scolnikinvited Stadnisky to make such request in writing and hestated he would confer with the Company with respectthereto. 10Stadnisky testified credibly that after conversing withScolnik on this matter he spoke with Philpot by telephoneand offered to extend the current agreement for 1 monthin order to facilitate negotiating a new agreement. Philpotanswered that he would speak with Scolnik concerningthis matter and would recommend an extension.By letter dated April 27 Scolnik wrote to Stadniskysummarizing the telephone conversation of April 26 andnisky and Robert Scolnik, and Stadnisky and James Philpot regarding thesubject of contract extension, and considering these in context with thedemonstrated desire of the Union to achieve an extension of the agree-ment to allow opportunity for contract negotiations, I credit Stadnisky tothe effect that on April 26 he suggested to Scolnik the'agreement be ex-tended. TAYLOR INSTRUMENT COMPANIESinviting him to request an extension of the agreement, inwriting.Accordingly, on April 29 Stadnisky dispatched a letterto Scolnik requesting an extension of the agreement fromMay 1 to May 31. By letter dated April 30, Scolnik con-firmed the extension of the agreement in accordance withStadnisky's request and suggested May 10 as a meetingdate.' iHe invited Stadnisky to submit a "more detailed"statement of the Union's contract proposals.On May 4, by letter, Stadnisky informed Scolnik thathe would be available to commence negotiations on May13atany time or place suggested by Scolnik. Herequested Scolnik advise him by telephone of the timeand place and enclose with his letter specific contractproposals.6.The May 17 meetingThe first meeting between the parties occurred on May17 at the office of William Stadnisky in Oakland.12Present at the meeting were Stadnisky, Scolnik, and Phil-pot.The meeting commenced at approximately 10 a.m.and lasted into the noon hour. Scolnik served as principalspokesman for the Company.The initial discussion at the meeting pertained to therelationship between Local No. 1518 and District LodgeNo. 115, and the obligation of the Company to enter intoa contractual relationship with the Local. Stadniskycharacterized this issue raised by Scolnik as a "quibble,"and stated his willingness to execute an agreement on be-half of Local No. 1518 or of District Lodge No. 115.Scolnik stated his willingness to enter into an agreementwith District Lodge No. 115 and stated that, in this cir-cumstance, the question had been "automaticallyresolved." However, the discussion of the relationshipbetween the two entities continued. Scolnik asserted thathe was concerned as to the identity of the labor organiza-" In the interim Scolnik and Stadnisky had conversed by telephone andthey had orally agreed to a 1-month extension of all terms of the agree-ment.12William Stadnisky testified that the initial collective-bargaining meet-ing between the parties was held on May 13 at the office of Robert Scol-nik Scolnik and James Philpot testified that the first meeting was held onMay 17, and that, although a meeting had been scheduled for May 13, itwas canceled. The parties stipulated that between the hours of 1 30 p.m.and 2.45 p.m. on May 13, Robert Scolnik was at the U.S Court of Ap-peals in San Francisco, in the presence of an agent of the Board.In his pretrial affidavit to the Board, Stadnisky, in the first instance, as-serted that the first meeting between the parties was held on May 17 at theoffice of the Union. He testified, however, that after consulting his ap-pointment calendar he informed the Board agent taking the affidavit thatthe first meeting was held on May 13 at Scolnik's office, and he caused hisaffidavit to be changed to reflect this.Also introduced into evidence was a file folder bearing notations whichStadmsky testified were made at the first meeting on May 13 The foldercontains a notation suggesting that the notes pertain to a meeting held onMay 13 at Scolnik's office A second file folder bearing notes appearing torelate to a second collective-bargaining meeting on May 17 was alsoidentified by Stadmsky and entered into evidence.On the other hand, Scolnik was interrogated concerning notes receivedin evidence which contain an initial notation indicating they related to aMay 13 meeting. In the notes, as introduced at the hearing, the referenceto May 13 had been changed by crossing out the numeral 13 and substitut-ing the numeral 17. Scolnik testified that the first several pages of thenotes in question constituted an outline devoted to the Union's proposalswhich, on May 4, had been mailed to the Company, which outline hadbeen prepared in advance of the scheduled May 13 meeting to serve as adiscussion guide at the meeting. He testified further that the May 13 meet-ing was canceled and that the notes were used at the May 17 meeting atwhich time the change of dates was indicated on the outline by crossing167tion with which he was negotiating. Stadnisky insistedthat Local No. 1518 was the recognized collective-bar-gaining agent. Scolnik requested Stadnisky to produce acollective-bargainingagreementwhichwould revealLocal No. 1518 to be a party thereto. Stadnisky searchedhis file and produced only a 1948 agreement bearing asignature of a Local No. 1518 representative, designatedas such.At this point Scolnik outlinedin somedetail the objec-tives of the Company's negotiations. He informed Stad-nisky that it was the objective of the Company to achievea more satisfactory level of wages and to have incor-porated into the agreement a management-rights provi-sion, a no-strike provision, a waiver clause, as well asrevised provisions dealing with grievance and arbitrationand withunionsecurity.As evidencing a need for a no-strike clause, Scolnikreferred to a work stoppage in which the Teamsters hadengagedat the Company's premises during the summerof 1964. Scolnik asserted that, in view of the Company'sexperience arising from that work stoppage, it would benecessary to remove the picket line protection portion ofthe existingclause.'Similarly,with respect to grievanceand arbitration, Scolnik discussed briefly the trend ofcourt decisions in this area of labor relations and assertedthat these decisions rendered desirable a revision of theexistinggrievance and arbitration provisions.Withrespect to the no-strike provision, Stadnisky respondedthat, as the Company had not concluded the negotiationswith the Teamsters, the objection of the Company withrespect to the picket line observance could be met bymerging both the Teamsters and Machinists units undera single agreement.Stadnisky indicated his willingness toexplore this with the Teamsters and Scolnik stated that hewas receptive to such exploratory efforts.In outliningthe Company's objectives with respect towages, Scolnik stated that the Company would not beout the numeral 13 and substituting the numeral 17. At the meeting mar-ginaland explanatory notations were added to the outline Significantly,notes taken by Scolnik and introduced by the General Counsel as Scol-nik's notes pertaining to the May 24 meeting contain a notation in Scol-mk's handwriting indicating the notes relate to thesecondnegotiatingmeeting between the parties.My study of the first referred-to set of Scolnik's notes convinces methat Scolnik's explanation and characterization of the preparation of theoutline and of the notations contained thereon is accurate and I credit him.Moreover, as the testimony of both Stadmsky and Scolnik establishes ameeting washeld on May 17, I am convinced that Scolmk's notes relatingto the May 24 meeting which characterized that meeting as thesecondcollective-bargaining meeting strongly indicate that no meeting was heldon May 13, but that thefirst meeting was the oneheld on May 17.Considering the foregoing, the testimony of James Philpot, the stipula-tion of the parties with respect to Scolnik's involvement in a courtproceeding on the day in question, and the affidavit of Stadmsky whichreveals his initial impression with respect to the date of the first meeting,I conclude and find that the first meeting between the parties was held onMay17 andnot May 13, as Stadnisky testified.I am convinced that Stadnisky's error arose from his busy negotiatingschedule during the period in question, to which he testified, and from hisfailure after entering the May 13 appointment in his calendar to enterthereon a notation of the cancellation of the May 13 meeting. While thefile folder upon which Stadnisky jotted notes contains certain notationswhich tend to support his version of this matter, I consider it quite likely,considering all pertinent evidence, that the date notations contained on thetwo file folders were added not on May 13 and May 17, respectively, butlater, not in anticipation of the instant litigation but for internal record pur-poses; and arose from the same imperfect recollection and erroneousreliance on calendar notations as gave rise to Stadnisky's pretrial affidaviterror 168DECISIONSOF NATIONALLABOR RELATIONS BOARDwillingto settle for the "area pattern" as reflected in theCalifornia Metal Trades Associationagreementwith theUnion, but intended to achieve, over a period of time, agenerally lower wage level, although it would provide foran immediate wage increase for all present employees.Stadnisky articulated the Union's objection to such anobjective.Regardingthe objectives of the Company, Scolnikstated hiswillingnessto "compromise" and "to berealistic" but stated, nevertheless, that the Companydesired to achieve the objectives which he had outlined.Scolnik further stated that this did notmeanthat theparties were negotiating from "scratch" or that the Com-pany was endeavoring to negotiate a completely newagreement.He stated that in seeking to achieve these ob-jectives the Company desired to work "within theframework" of the existingagreement.The discussion turned to the proposals which theUnion had submitted earlier by mail. Stadnisky statedthat the Union was withdrawing its proposals relating toa 10-percent wageincreasefor trainees and a cost-of-liv-ing provision; the latter on the basis that it hadbeen in-corporated in thewageproposal which the Union waspresenting to the Company.With respect to wages, the Union presented a 31-centpackage providing for wage increases over a 3-yearperiod on the basis of a 12-cent-per-hour increase effec-tiveMay 1, 1965; 9 cents effective May 1, 1966; 7 centseffective May 1, 1967; and 3 cents effective October 1,1967.Additionally, at the meeting Stadnisky discussed theunion pension proposal and gave a cost breakdown withrespect thereto. This discussion led to an exchange ofviews concerning the legality of increased contributionsto the pension fund, and the implications with respectthereto arising from the terms of the trust arrangementunder which the plan was administered. Stadnisky as-serted that, if the Company desired toremaina part of thetrust arrangement, it would be required to make therequested increased contribution demanded by the termsof the agreement, but that, if it desired to withdraw, itcould propose anew pensionplan in lieu of the existingarrangement.Further, with respect to the Union's proposals, Stad-nisky stated that the Unionwas seekinga 3-year agree-ment,but would settle for a 2-year contract, or a 1-yearagreement.Additionally, as themeetingprogressed, thediscussion emcompassed the Union's proposals on vaca-tions, sick leave, and severance pay.No proposals were agreed to at the first meeting.137.TheMay 24 meetingThe parties met again on May 24.The same three in-dividuals attended the meeting,which commenced at ap-proximately 2 p.m. and lasted for approximately 3 hours.The meeting was held at Scolnik's office.At the commencement of the meeting Scolnikpresented Stadnisky with a one-page list of eight prelimi-nary counterproposals. In substance, the eight counter-proposals sought to:1.Revise section II of the union-security provi-sion of the existing agreement by substituting aprovision based upon Section 7 of the Labor-Management Relations Act guaranteeing the right ofeach employee to join or be a member of, or torefrain from joining or being a member of the'Union;2.Revise existing section IX pertaining toseniority by providing for a break in continuous ser-vice and forfeiture of recall rights arising from par-ticipation in a strike or a work stoppage in violationof the collective-bargaining agreement;3.Revise section XI pertaining to strikes and wal-kouts by eliminating the following:Any action of employees leaving jobs for theirown protection in cases of a legally declaredstrike by some other Union working directly onthe job, if said strike is sanctioned and approvedby the Central Labor Council of Alemeda Coun-ty shall not constitute a violation of this clauseof this Agreement.4.Revise section XIII with respect to grievanceprocedure and jurisdiction of the arbitrator;5.Revise section XVII pertaining to matters ofgeneral contractual import by deleting subparagraph(d) thereof which provides:All past practices of shop maintenance, invento-ry taking and cleanliness of work areas shallremain unchanged.6.Revise section XIX with respect to classifica-tions,wage rates, and wage progressions, so thatthey will be accurately reflected by and consistentwith the actual nature of the jobs and work involved;7.Revise section XXII pertaining to bargainableissues which section provides as follows:During the term of this Agreement, neither partyshallmake or demand or take any measure tocompel or require the other party to bargain ornegotiate on any matter previously discussed ornot specifically set forth or contained herein.8.Add a new section to provide for a manage-ment-prerogative clause.Upon being presented with the Company's proposals,Stadnisky studied them. After doing so, he stated that theunion-security and no-strike proposals were completelyunacceptable to him.However, during the ensuing hour, the partiesdiscussed in detail the Company's counterproposals, ex-clusive of wages. During this segment of the discussion,Scolnik stated the underlying philosophy of the Companywith respect to management rights. Stadnisky disputedthe need for a management-rights clause, stating that this13 The foregoing is predicated on a composite of the credited testimonyof Robert Scolmk, William Stadnisky, and James Philpot In essentialrespects the testimony of Robert Scolnik and William Stadnisky is mu-tually corroborative as to subject matter discussed and positions stated bythe respective parties. In crediting Stadnisky to the extent revealed by theabove findings, I rely on his testimony of events which he erroneously as-cribed as occurring at the purported meeting on May 13. Despite thislapse his, testimony, in this facet, gains credence and support from that ofScolnik and Philpot With respect to the findings above relating to thediscussion of the relationship between Local No 1518 and District LodgeNo. 115, and relating also to the articulation by Scolnik of the Company'sproposals and collective-bargaining positions, I rely principally on thetestimony of Scolnik. Although Stadnisky's testimony is not at variancewith that of Scolnik, and in most respects tends to support it, it was sub-stantiallymore terse and abbreviated. I am convinced that Scolnik'stestimony accurately depicts these phases of the May 17meeting.Ifind, in agreement with Stadnisky's testimony, that the partiesachievedagreement on no proposals at this meeting.In so finding, I rejectScolnik's testimony that, at the May 17 meeting, agreement was achievedon the Union's vacation proposals I find rather that agreement on thisproposal was achieved at the May 24 meeting. Indeed, Scolmk concededthis may have been the case. TAYLOR INSTRUMENT COMPANIESclause was not generally found necessary by the compa-nies with which the Union had agreements. However, heoffered as a management-prerogative clause agreeable tothe Union a provision which was contained in an agree-ment the Union had with another employer. This clauseprovided as follows:The operation of the Company; the introduction ofnew or improved production methods and equip-ment; and the establishment of procedures, forms,records and controls which do not abrogate or nullifythe terms of this Agreement; the direction of theworking forces; the right to hire, suspend ordischarge for cause; to relieve employees because oflack of work; to transfer employees from one sectionor duty to another is vested exclusively in the Em-ployer.With respect to grievance and arbitration, Scolnik againdiscussed the court decisions on this subject with specificemphasis on the need to specify those disputes whichwould not be subject to arbitration. Stadnisky observedthat to his knowledge there had been no grievancesbetween the Union and the Company. He asked Philpotif this were not so and Philpot agreed. Stadnisky theninquired as to the need for a clause of the type Scolnikwas proposing. Scolnik answered that the past did notforecast the future. Scolnik stated, however, that, withrespect to the grievance and arbitration clause, he wouldpropose a provision for judicial review of any arbitrationdeci ion, and that his proposal would also contain provi-sion for jurisdiction to enforce a prohibition of a workstoppage pending arbitration. Scolnik stated to Stadniskythat he considered these matters important, but that all ofthese things were negotiable and were subject to discus-sion. In this respect, Scolnik stated that the Companywould submit to the Union within a few days a detaileddraftof the Company's grievance and arbitrationproposal, and Scolnik invited the Union's counter-proposals and revisionarylanguagewhich would achievea mutually acceptable clause.During this phase of the meeting the parties discussedtheCompany's picket line protection and no-strikeproposal.During the discussions Scolnik characterizedthis as a "must" item so far as the Company was con-cerned, but stated that he would be willing to considerany counterproposal which the Union might care to offer.In this vein, Scolnik stressed that the Company'sproposals relating to grievance and arbitration and tomanagement rights did not fall into the category of"must" items, but were of significance and importance tothe Company and the Company desired to negotiate con-cerning them.Each of the eight preliminary counterproposals of theCompany received some attention at the May 24 meet-ing.However the greatest portion of the meeting wasdevoted to the discussion of the Company's wage andclassification counterproposalApproximately 2 hourswere spent in discussing the Company's counterproposalwhich provided for a revision of existing classifications,wage rates, and wage progression schedule. With respectthereto Scolnik stated that it was the Company's desire torevise the wage schedule to fairly compensate employeesfor the work they were performing, taking into considera-tion the skills demanded by the particular job involved. Inthis connection, Philpot observed that it was the objective169of the Company to bring its wage scale at the San Lean-dro plant into balance with the wage rates paid at the dif-ferent establishments of the Company throughout thecountry, allowing additionally, however, for the higherwage rates prevailing in the San Francisco Bay area. Phil-pot stated that the Company did not want to be "tied" tothewage scale reflected in the collective-bargainingagreement between the Union and the California MetalTrades Association or to that in the Union's master inde-pendent contract. The company representatives charac-terized the work tasks which the employees of the Com-pany were performing as "simple and repetitive" in na-ture, and asserted that they required little skill and wereeasily learned in a short period of time. Stadnisky con-tested this characterization and, in summary form, statedhis understanding of the type of skills that were requiredof the employees at the Company. In connection with thisobservation Philpot invited Stadnisky to visit the plantand Stadnisky declined.However, with respect to the Company's contentionthat the wage level paid its employees was above thatcommensurate with the skills involved, Stadnisky ad-vanced a proposal to invoke the services of a survey com-mittee of the California Metal Trades Association. Scol-nik declined, asserting that the Company was capable ofmaking this determination.Scolnik informed Stadnisky that the Company wasunable at that time to submit a detailed schedule of wagerates and job classifications because the Company wasthen engaged in intensive consideration of this matter andwas having a difficult time perfecting a proposal that itconsidered fair and reasonable under all of the circum-stances. However, Scolnik stated that the Company wasprepared to make a wage increase offer for all employeesbut that it was endeavoring to formulate a wage planwhereby, in the long run, the wage rate would be reduced.In order to achieve this, Scolnik stated that the Companyintended to revise the wage schedule and job classifica-tions schedule, making the starting rates of pay lower andproviding for longer periods between job progressionsteps. Scolnik promised Stadnisky that he would presenta wage scale and job classifications schedule in the "nearfuture." In connection with Scolnik's statement to Stad-nisky, Philpot informed Stadnisky that under the wageschedule and job classification revision which the Com-pany was considering, the Company would not be im-pelled to hire new employees at the bottom of the wagescale.This invoked substantial discussion and Philpotstated that, in fact, it would be his intention to hire a newemployee within the wage progression scale at a particu-lar level which Philpot considered most suitable to the ap-plicant's skill and experience.As the discussion progressed Stadnisky stated his ob-jections to the Company's wage plan and stated that it de-parted from the Union's own proposal which was basedon the CMTA schedule. He stated that, even under theUnion's wage package, the Company would not compen-sate an electronic technician at the CMTA scale of $3.74but, to the contrary, would compensate him at a $3.275level.Additionally, Stadnisky raised the issue whichwould arise from the potentiality implicit in the Com-pany's wage proposal of two different employees, paid atdifferent rates performing the same job task. Scolnikresponded that Stadnisky had raised an important pointand that the Company would take this into consideration. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the termination of the meeting no specific arrange-ments were made for a subsequent meeting.'48.Further counterproposals submittedOn May 27 Scolnik mailed to Stadnisky contractproposals relating to grievance and arbitration, the waiverclause delimiting the parties'bargainingobligation duringthe term of the agreement, and management rights.The management-rights provision provided as follows:The management of the business and the directionof the working force including, but not limited to, theright to hire, suspend or discharge for just cause, as-signor transfer employees, lay-off employeesbecause of lack of work, prescribe plant rules, deter-minemethods of performing the work, and to sub-contract or contract work out, including contractingfor casual labor to be supplied by any qualified agen-cy under their standard terms, establishing rates fornew jobs, determining the qualifications of em-ployees, eliminating, combining or changing jobs orjob duties for economicreasons, isvested exclusive-ly in the Company; and the Company retains allrights that it legally had and enjoyed prior to the ex-ecution of this agreement, subject to the specificrestrictions or provisions of this agreement.In no event shall any subject matter specifiedherein as within the rightsof managementbe subjectto the grievance-arbitration provisions set forthelsewhere in this agreement.The grievance and arbitration counterproposal of theCompany called for a four-step grievance procedurewhich provided however that antecedent to invoking stepone of the grievance procedure, "[a]ny regular employeewho believed he has a justifiable complaint concerning hisrelationship with his Employer shall discuss the matterdirectlywith his supervisor in an attempt to reach asatisfactory settlement or obtain a satisfactoryresponse."9.Contractextension discusseda.The May 27 conversationOn May 27 Stadnisky called Scolnik by telephone andthey discussed the approaching terminal date of the ex-tended agreement.Scolnik proposed that the contract be extended for themonth of June in order to afford the parties the opportuni-ty to continue negotiations, and stated further that if Stad-nisky would agree to this that he would recommend anextension effective June 1.Stadnisky replied that, whereas the Union was notproposing a 30-day extension, it would agree to such anextension of the agreement provided the terms of anyagreement ultimately reached would be made retroactiveto June 1, and providing further that the Company wouldagree to the Union's full wage demands and to theUnion's proposed increases in thepensionfund. Stad-nisky labeled these as prerequisites to such a 30-day ex-tension, but observed that these were the only itemsamong the eight proposals advanced by the Union at thefirstmeeting which were requisite to union agreementupon an extension of contract. On the other hand, as analternative, Stadnisky proposed a day-to-day extensionof the agreement providing the Company was willing tomeet more often and show evidence of good-faith bar-gaining in attempting to resolve the issues before theparties and submit a complete contract proposal to theUnion. Stadnisky further stated that, as a condition of aday-to-day extension, the parties were to agree that, ifone of the parties to the negotiations should declare thatan impasse had been reached, the extension would at thattime terminate.Scolnik informed Stadnisky that he did not believeStadnisky's proposal, conditioned by his basic demands,would be acceptable to the Company, but stated that hewould immediately contact the Company's offices inRochester and present the proposal to company officials.At this time Scolnik repeated to Stadnisky the Union'sprincipal demands, and after doing so stated to Stadnisky14 The foregoing is predicated on a composite of the credited testimonyof Robert Scolruk and William Stadmsky, as supported in minor aspectsby that of James Philpot In those instances wherein the testimony of Wil-liam Stadnisky is at variance with that of Robert Scolnik, I credit Scolnik.Specifically, with respect to the testimony of Stadnisky that Scolmk as-serted be could not give a definitive and final answer with respect to theCompany's acceptance of union proposals without first obtaining ap-proval of company representatives in Rochester, New York, and hisfurther testimony that Scolnik asserted that he could not offer a completeproposal until such time as the Union had indicated its agreement to theCompany's proposal on management rights and union security, I do notcredit Stadmsky, but rather credit the denial of Robert Scolnik. Scolmk'stestimony in denial of that of Stadmsky on these points is supported by thecredited testimony of James Philpot. Moreover, in light of Scolmk's ex-perience in the, field of labor relations, and his patent awareness duringnegotiations of the potential legal impact of his statements and actions, Ifind highly improbable the thesis that Scolmk would resort to so flagranta form of obfuscation.While the affidavit of Stadmsky does tend, in part, to support his recordtestimony and to refute the countervailing record testimony of Scolnikwith respect to the need for Scolmk to clear bargaining matters withRochester headquarters, and Scolnk's alleged refusal to advance acomplete counterproposal for union consideration, the affidavit, like hisrecord testimony relating to many significant aspects of the May 24 meet-ing, is lacking in specificity, detail, and depthI have considered the affidavit of Robert Scolmk, entered into evidenceby the General Counsel, with respect to the May 24 meeting and concludeand find upon careful examination that, although no references are con-tained therein with respect to the extensive discussion that occurredbetween Stadmsky and Scolnik on the question of the Company's wageproposal and with respect to Stadnisky's rejection of the Company's wageproposal, Scolnk's record testimony is nonetheless credible. His affidavitpatently does not purport to treat comprehensibly with the entire dialogueor discussion of the May 24 meeting, and his explanation of the prepara-tion and composition of the affidavit is believable. As between Scolnikand Stadnisky, I credit Scolmk.With respect to the counterproposals which, on May 24, the Companysubmitted to the Union, Scolnik testified credibly that he had discussedthem approximately twice prior to negotiations with A. SDodge,Respondent's vice president in charge of industrial relations, headquar-tered in Rochester, and that during the period prior to the negotiationsuntil June 4, he had exchanged correspondence on perhaps 12 occasionswith Dodge.Further, I do not credit Stadnisky to the effect that at the May 24 meet-ing a further extension of the agreement beyond its May 31 expirationdate was discussed. Scolmk denies that this was raised at the meeting andStadnisky's testimony in this regard appears to be based upon conjecture.I am convinced, contrary to Stadnisky's testimony, that the subject ofcontract extension was raised by telephone on May 27, as found below.Indeed, Stadnisky testified that he initiated a telephone call to Scolmk andcalled his attention to the approaching termination of the contract exten-sion period The clear thrust of Stadnrsky's testimony is to the effect thathe was for the first time raising the issue, and that it had not been the sub-ject of recent discussion. TAYLOR INSTRUMENT COMPANIESthat he would recommend to the Company a further ex-tension of the contract on an unconditional basis. He ob-served, however, that he would not himself recommendthe Company extend the agreement on the conditionswhich Stadnisky had specified. He informed Stadnisky,however, that he would attempt to relate to the companyofficials the proposals which Stadnisky had articulatedand would endeavor to answer Stadnisky before the com-mencement of the impending Memorial Day weekend.Stadnisky replied that he was willing to continuenegotiations and would be willing to negotiate "aroundthe clock" during the impending weekend in order toreach agreement before the May 31 expiration. Scolnikstated that he would be willing to negotiate at reasonabletimes but would not agree to negotiate around the clock.171This will confirm our telephone conversation ofthis afternoon. The collective bargaining agreementbetween Taylor Instrument Companies and IAMDistrict Lodge 115 will terminate on May 31, 1965,in accordance with the extension agreement previ-ously agreed to and by virtue of the absence of anyfurther extension agreed to by the parties.This is the result of the Union's position that itdoes not want a further extension and will not agreeto a further extension except on conditions which, asIhave advised you, are unacceptable to the Com-pany.I am of course prepared to continuenegotiationson a reasonable basis at mutually convenient timesand places. Please advise me when and if you wish toschedule another meeting.b.The May 28conversationOn the following day, May 28,Scolnik contacted Stad-niskyby telephone and informed him that he haddiscussed the Union's extension proposal with companyofficials and thattheyhad rejected it. Scolnik informedStadnisky,however,that the Company would favorablyconsider a further extension of the contract on an uncon-ditional basis, and stated that if the contract were not ex-tended it would expire and that the health and welfare andpension provisions thereof would expire also.The parties reached no agreement on the issue of con-tract extension but agreed tentatively to meet in a collec-tive-bargaining session on June 4.c.The Company's May 28 letterOn May 28 Robert Scolnik mailed to Stadnisky a letterconfirming their telephone conversation of that after-noon. The letter reads as follows:d.The June 4 meeting confirmedThereafter, on June 1, Stadnisky contacted Scolnik andthe June 4 meeting was confirmed. is10.TheJune 4 meetinga.The Companysubmits wageproposalsThe parties met again on June 4 at Stadnisky's office.Scolnik and Philpot represented the Company. The meet-ing commenced at 10 a.m. and lasted for approximately2 hours.At the beginning of the meeting Scolnik submitted toStadnisky a written wage and job classifications proposalwhich had been prepared by Scolnik pursuant to his con-sultations with A. S. Dodge in Rochester.16 The writtenproposal provided as follows:15The foregoing findings are predicated upon a composite of thecredited testimony of Robert Scolmk and William Stadnisky I am con-vmced that neither recalled perfectly the precise sequence of events sur-rounding the contract extension discussions, and conclude that the recol-lection of each was affected by subjective factors.I am convinced, contrary to the testimony of William Stadnisky, that heand Scolnik conversed together both on May 27 and 28. However, I amfurther convinced, as Stadmsky accurately testified, that during the May27 conversation he offered a day-to-day extension of the agreement as analternative to Scolmk's proposal of a 1-month extension, and that he con-ditioned this offer in the manner found above. The Scolmk letter of May28 is not inconsistent with this finding I am unable to conclude that Stad-nisky would not have offered an alternative to Scolnik's 1-month exten-sion proposal.Moreover, extension on a day-to-day basis would clearlyhave added to the Union's strategy of assuring the continuance of negotia-tions without depriving it of the strike weapon, and it is most unlikely thatthe Union would have willingly proceeded to further negotiations withoutthe assumed protection of viable contract terms, however tentative. Onthe other hand, I find, both upon a consideration of the contents of theMay 28 letter of Robert Scolnik and the testimony of William Stadmsky,that on May 28 no definite arrangement for a June 4 meeting had beenreached and that, contrary to Scolmk, there was a further communicationbetween the parties on June 1 perfecting arrangements for the June 4meeting I finds however, that Scolnik did not in specific terms agree to anextension of the agreement on a day-to-day basis during the June 1 con-versation, or during previous conversations, but that Stadnisky assumedsuch acceptance was implicit in Scolnik's agreement to meet in collective-bargaining negotiations on June 4. I am convinced that the misun-derstanding arose from an imperfect definition of the status of the expiringagreement following May 31 Indeed, the events of the June 4 meetingand the record testimony reveal a basic misunderstanding in this respect.Further, in light of the cross-examination of Scolnik wherein he wasconfronted with the fact that his affidavit contained no recital of the al-leged references during the conversation of May 27 to the impending ex-piration of health and welfare and pension benefits, I am convinced thatthis matter of considerable importance was not discussed during the May27 telephone conversation in question, but, rather, arose initially duringthe May 28 telephone call which Scolmk initiatedMoreover, I find, contrary to the testimony of Stadmsky, that, duringhis June 1 conversation with Scolnik wherein the June 4 meeting was for-mally arranged, he did not discuss with him the meeting that he had held,or was to hold, with the employees wherein he was instructed to decline aI-month contract extension and was given authority to strike in the eventof a bargainingimpasse,but that he communicated this to Scolmk for thefirst time at the June 4 meeting.16 James Philpot recalled that he received the written wage proposalfrom Rochester headquarters. Scolnik testified convincingly that he con-sulted with Dodge concerning the wage proposal, and all other proposalspresented, but that he prepared the actual wage proposal submitted, Icredit Scolmk.' Philpot demonstrated a bona fide lack of certitude withrespect to the origin of the proposal and Scolnik testified in contradictionof Philpot in stated recognition that he was doing so I perceive no reasonto attribute to Scolmk a purpose and motive to deceive with respect to thisissue but, to the contrary, find he testified truthfully concerning a matterabout which he had superior knowledge. The source of clerical prepara-tion of the wage document neither adds nor detracts from Scolnik's other-wise candid and credible testimony regarding the extent of his advisoryand negotiating authority vis-a-vis Rochester headquarters, and it is notlikely in the circumstances that he would purposely contradict his ownwitness except in the interest of factual accuracy 172Section XIX.DECISIONS OF NATIONALCLASSIFICATIONS AND RATES OF PAYBasic Straight Time HourlyRateseffectiveJune 1June 1June 1196519661967First 6 months2.502.552.60Second 6 months2.552.602.65Third 6 months2.652.702.75Fourth 6 months2.802.852.95Fifth 6 months(Maximum forRestricted Class)2.953.003.05Sixth 6 months3.103.153.20Thereafter3.3253.3753.425If any individual is designated by the Employer as a"leadman,"he shall receive a differential of ten per-cent(10%)above the rate established for InstrumentMechanics.No present employee shall suffer a reduction in hishourly rate of pay because of the adoption of thisAgreement.After studying the proposal for a period of time, Stad-nisky stated that it was not acceptable and added that theUnion would not accept the wage proposal because it wasless than the "area pattern." There followed a lengthydiscussion of the Company's wage proposal.With respect to the wage proposal, Scolnik stated thatthe Company had spent much time in working out aproposal which would achieve the Company's overall ob-jectives and at the same time be fair to employees. Scol-nik informed Stadnisky that under the Company'sproposal all present employees would receive a 5-cent-per-hour raise during each of the 3 years of the agree-ment. There followed a discussion of the comparative jobclassifications and wage rates encompassed under theCompany's proposal,on the one hand,and those in ex-istence under the CMTA agreement and the Union'sMaster Independent Agreement, on the other. Duringthis exchange, Stadnisky observed that the Company'sproposal provided for wage increases of less than half ofthose which the Union was seeking. Stadnisky observedthat the Union was seeking 31 cents per hour whereas theCompany was offering 15 cents. Stadnisky further as-serted that one of the proposed starting rates was lowerthan that paid shop janitors under the standard union con-tract.He also addressed himself to the comparative ratesof the Company's proposal and of other agreements towhich District Lodge No. 115 was a party. He stated thatthe Union could not accept the Company's proposal.At thispoint in the discussion Philpot renewed his in-vitation to Stadnisky to visit the plant. Stadnisky repliedthat this would not be necessary as he had conversed withthe employees concerning the nature of the work beingperformed at the plant.However—Stadnisky again advanced his earlier sug-gestionthatthe issue of proper wages and classificationsLABOR RELATIONS BOARDcould be resolved by resort to a third, neutral person whowould make a study and formulation of the nature of thework.An exchange of views in this regard ensued withScolnik observing that resort to an entity of the CMTAwould not be proper because the Company was not amember of that organization. Scolnik suggested that ifany study were undertaken it should be by an independ-ent organization. Stadnisky then suggested that theparties utilize the service of an individual appointed bytheAmerican Arbitration Association. Scolnik statedthat he felt this was a reasonable suggestion and wouldlike to consider the matter and discuss it with companyofficials.The scope of Stadnisky's suggestion was then ex-plored, principally with respect to the finality or bindingnature of any recommendation that would be forthcom-ing.As the discussion turned again more directly to the sub-ject of the Company's wage proposal, Stadnisky observedthat the Union was amenable to agreeing to lower startingrates on the condition that the Company would agree tothe full union wage demands for the existing employeesin the "top category." Scolnik stated that this approachwas not satisfactory and reiterated the overall objectiveof the Company in trying to reduce wages in a departurefrom the area pattern concept.Scolnik emphasized thatthe Company was endeavoring to decrease wages whileat the same time granting a wage increase to employees.He reiterated that in this regard the Company wasproposing a 15-cent-per-hour increase to all employees.However, Stadnisky stated that he was unable to agree tothis proposal and again emphasized that the Union had tohave"the fullCMTAsettlement." In this connection,Stadnisky stated there was "no room for bargaining" onthe matter of wages. Scolnik replied that he thought therewas room for compromise and observed that the Unionwas requesting a 31-cent-per-hour raise,whereas theCompany was offering 15 cents per hour. He stated thatin order to reach an agreement on a contract,the Com-pany was "prepared to come up some from [its] offer,"but he further observed that it would be necessary forStadnisky to indicate his willingness to modify his wagedemands. Stadnisky answered that he was not going todepart from the offer that was on the table unless theCompany made some acceptable counteroffer.b.Health, welfare, and pension coverage discussedAt thispoint in the meeting, Scolnik stated that hewould agree to the Union's health and welfare and pen-sion proposal if the Union would accept the Company'swage proposal. Stadnisky declined, but this led Stadniskyto inquire if the Company were continuing health, wel-fare, and pension coverage for the employees under the1965 contract. Scolnik answered that it was not the Com-pany's intention to continue the coverage because thecontract had expired. He further stated that this was inaccordance with the Company's previously stated posi-tion which had been explained to Stadnisky on previousoccasions.Scolnik stated that the Company's position inthis regard had not changed. Stadnisky replied that, infairness to the employees,they should continue to havethe protection of the benefits if they continued to work,and asserted that he would not have met with the Com-pany in this negotiating session if it had not been un-derstood that the collective-bargaining agreement hadbeen extended.Scolnik answered that the Company was TAYLOR INSTRUMENT COMPANIESalso concerned over the welfare of its employees and ac-cordingly would like to continue the health and welfarecoverage. Scolnik observed that it was for this reason thathe had requested and was continuing to request an exten-sion of the contract. There followed a detailed discussionof the welfare and pension payments and the extension ofthe contract. The discussion lasted for approximately 30minutes during which time Scolnik propounded the Com-pany's legal position with respect to continuing health,welfare, and pension coverage in the absence of a collec-tive-bargainingagreement.Scolnik stated that theproblem could be resolved by a further extension of thecontract, observed that the Union had agreed to one ex-tension, and stated the Company's willingness to againextend the contract. Stadnisky stated, in reply, that hewas willing to agree to a further extension of the contractbut only onconditionthat the Company immediately ac-cept the Union's full wage demands and its request for in-creased contribution to the union pension fund. Scolnikrejected these conditions and stated that the Companywas willing to agree to an unconditional extension of thecontract, and further stated that he would recommend tothe Company that such unconditional extension be maderetroactive to June 1 so that there would be no break inthe continuity between the termination date of theoriginal extension and the new commencement date.Stadnisky stated that he would not agree to an uncondi-tional extension and stated that he wanted to be free todeclare an impasse whenever he saw fit. During thediscussion of the current status of coverage accorded em-ployees under the health and welfare provisions, Scolnikasserted that the quarterly payment to the fund was dueon June 10 and that the employer would becomedelinquent under the provisions of the agreement on June20. He stated that until June 20 the employees would becovered. Scolnik further asserted that, if the Union wouldagree to an extension of the contract by June 20, it washis opinionthat the employees would be covered as ofJune 4. Scolnik stated, however, that, if the contract werenot extended by June 20, the Company had no intentionof making further payments. He asked Stadnisky to con-sider the Union's position in this regard but requestedthat he not wait until June 19 in order to declare theUnion's position.At this juncture, Stadnisky stated that he had exploredwith the employees the question of whether he shouldfurther extend the contract and the basis for such exten-sion, and observed that he had been instructed by the em-ployees not to agree to a further extension except underconditions which he had previously stated.17 There thenfollowed an assessment of "fault" for any lapse in healthand welfare coverage, but the discussion on this point ter-17 I find that on June 1, Stadnisky met with the employees and was in-structed not to agree to a 1-month extension,and was given strikeauthorization in the event of a bargaining impasse11When confronted with his affidavit on cross-examination at the hear-ing, Scolnik appeared to concede that his affidavit failed to lend support tohis testimony of record regarding verbal assertions at the June 4 meetingof the Company's willingness to negotiate all counterproposals A carefulreading of the affidavit reveals support of Scolnik's record testimony thatduring the June 4 meeting assurances were given Stadmsky to this effectisThe foregoing findings are based principally upon the creditedtestimony of Robert Scolmk. I also credit the testimony of William Stad-nisky and James Philpot to the extent that it is consistent with the abovefindingsThe testimony of Stadnisky concerning the salient events of this crucial2-hour meeting - the discussion of wages, contract extension, and health173minated with Stadnisky offering a day-to-day extensionof the agreement in order to obviate the lapse of thehealth and welfare coverage, and with Scolnikinsistingupon an unconditional extension of the agreement.c.Company urges compromise of wagesAt approximately this point in the meeting, Scolnik ob-served that the Company was willing to compromise andstated his belief that the parties could reach an agreementon wages if sufficient effort were exerted. He stated hisconviction that if the wage issue were resolved, other is-sues would be similarly resolved. He stressed, however,that the Company's offer of a wage increase was contin-gent upon the Union's acceptance of revision of the strikeclause and arbitration clause and inclusion of a manage-ment-rights clause. He stated, however, in amplificationof the Company's position, that the Companywas not in-sisting on specific language and expressed his convictionthat "workable" provisions could be negotiated if theparties could agree on wages. He emphasized that all is-sues were negotiable but that closing the "loophole" inthe no-strike clause was a "must" item so far as the Com-pany was concerned.18d.Impasse declaredIn reply Stadnisky stated, in effect, that, if the Com-pany were unwilling to accept the Union's wage proposal,itwould not be useful to neogtiate further.As the discussion evolved, Scolnik asked Stadnisky theUnion'spositionwith respect to the Company'sproposals on management rights, grievance, arbitration,and the waiver clause. Stadnisky stated that he was re-jecting each of them. Stadnisky further stated that he wasrejecting all of the Company's counterproposals and Scol-nik replied that he was rejecting all of the Union'sproposals, but stated his willingness to continue tonegotiate. Stadnisky replied that an impasse had beenreached. Scolnik inquired whether this meant that a strikewould be called, and he asked Stadnisky whether theUnion would give the Company advanced notice withrespect thereto. Stadnisky answered that he would not in-form Scolnik of his plans and stated that he consideredhimself free to do whatever he thought was right. Stad-nisky observed, however, that, concerning the strike, itwould not "take any longer to get the men out on strikethan I can reach for my telephone."Scolnik objected to Stadnisky calling an impasse and tothe termination of themeeting.However,the negotiationsterminated on this note. As the meeting ended Stadniskyendeavored to reach Ernest Streeter, the Union's stewardat the plant, by telephone.19and welfare payments-impressed me as singularly conclusionary andpurposefully terse and abbreviated as protection against the potential pit-falls of a full accounting of details and nuances of discussions about whichhe retained no full recollection and which were strongly influenced by hissubjective, preconceived interpretation of the bargaining objectives andintentions of the Company's representatives On the other hand, while hispersonal involvement in the negotiations rendered Scolnik similarly vul-nerable to subjective influences, he testified forthrightly and in detail con-cerning the events of the meeting.While I am convinced that facets of hisrecord testimony,hereinafter discussed,were influenced subconsciouslyby hindsight impressions deriving from close involvement in trial prepara-tion, on balance and in the main,I find the testimony of Scolnik is a morereliable basis on which to predicate findings with respect to this meetingthan that of Stadnisky.(Footnotes continued on following page) 174DECISIONSOF NATIONALLABOR RELATIONS BOARD11.The Union initiates strike actionStadnisky testified credibly that, within a few minutesafter the termination of the June 4 collective-bargainingmeeting, he placed a second telephone call to Respond-ent'splant in an effort to reach the Union's shopstewart. Failing to do so, he instructed Richard Lord,business representative of Local No. 1518, to go out tothe plant and notify the employees that a stalemate hadoccurred and that the contract was no longer in effectthrough extension but had terminated.He furthercredibly testified that the employees had voted to strikein the event a stalemate in negotiations occurred. Hefurther credibly testified that the strike of June 4 wascalled at his direction.(Footnotes continued from preceding page)Specifically, I find, contrary to Stadnisky's testimony, that, in present-ing and discussing the Company's wage proposal, Scolnik did, as hetestified, inform Stadmsky that the Company was proposing a 5-cent-per-hour raise, totaling 15 cents per hour over the life of the 3-year contract,for all present employees, including those who had not reached theproposed 3-year level of service. Scolnik's testimony in this regard is sup-ported by that of Philpot and by recordation in his notes of the June 4meetingMoreover,his own explanation of the Company'swillingness totemper its long-term wage objectives to the extent of giving immediate in-creases to existing employees,and the notation on the written wageproposal presented at the June 4 meeting to the effect that no employeewould suffer a decrease in wages, strongly counters the thrust of Stad-nisky's testimony that the Company was, in fact, intending to reduce thecompensation of employees who had not reached the 3-year employmentlevel.Additionally, I do not credit the testimony of Stadmsky to the effectthat, when requested by Stadnisky to reveal the extent of the Company'scounterproposals to be offered, Scolnik refused to do so until the Unionaccepted those previously submitted Scolnik and Philpot testified con-vmcmgly to the contrary, and there is an absence of convincing recordevidence revealing such rigidity of position on the part of the Company,either in regard to its original approach to the collective-bargaining tableor with respect to its concept of its bargaining obligations, as revealed byits conduct during the two previous meetings.Moreover,Scolnik con-vincingly testified that throughout the June 4 meeting he underscored theCompany's willingnes's to explore areas of mutual agreement and ac-cented his conviction that, if wages could be resolved, a complete accordcould be reached. I am convinced that Scolnik was too experienced andknowledgeable in matters of labor relations to have so blandly enmeshedhimself in so flagrant a species of bad-faith conduct as attributed to him byStadnisky I am convinced that Stadnisky erred in his record testimony inthis regardI think it quite likely, however, that in reconstructing the events of June4 Stadmsky confused in his own mind Scolmk's alleged precondition tothe advancement of further counterproposals with the position whichScolnik articulated regarding the circumstances under which the Com-pany was submitting its wage proposal providing for annual wage in-creases for each of the existing employees.In this regard, I find,in sub-stantial agreement with Stadnisky's testimony, that Scolnik offered theCompany'swageproposal upon the condition that the Union accept theCompany's earlier submitted proposals relating to grievance and arbitra-tion,waiver,and management rights Stadnisky's testimony in this respectgains independent substantiation from Scolnik's letter of June 7 whereinhe purports to summarize the pertinent events of the June 4 meeting. InconstruingScolnik'sJune 7 letter in conjunction with his recordtestimony, and that of Philpot,I find no warrant in the assertion implicit inStadnisky's testimony that the Company was insisting at the June 4 meet-ing upona per seacceptance of the Company's earlier submitted counter-proposals,as drafted-Rather,construing the letter in conjunction withScolnik's credited testimony,I conclude that the Company was endeavor-ing to prevail upon the Union to accept thesubstanceof these proposalsas contrasted to theletterof the proposals.Thus,to the extent that Stad-msky's testimony implies that Scolnik was refusing to negotiate furtherconcerning wages until and unless the Union accept, as drafted, all com-pany proposals on the table at that point in the negotiations,I reject Stad-nisky's testimonyMoreover,I do not credit the testimony of William Stadmsky on directexamination,as amplified and modified on cross-examination, to the effectthat,in discussing the Union's earlier submitted proposals for severance12.TheJune 4 strikea.The strike commencesAt approximately I p.m. on June 4, Richard Lord, bytelephone, contacted Ernest Streeter, shop steward of theUnion, at his place of work at Respondent's plant. Lordinformed Streeter that he would be out to the plant to seethe employees within an hour. Lord appeared at the plantand instructed Streeter that he desired to meet with theemployees outside the plant building. As a result- of themeeting the employees in the unit established a picket lineand commenced a strike.20Four of the strikers who be-longed to the Union had, at times not specified in therecord, prior to July 15 returned to work.21pay, Philpot asserted the proposal"might be acceptable to him" if theUnion would"back out of the picture." Philpot and Scolnik testified con-vincingly that Philpot did not make the statement attributed to him, or anysimilar statement.I credit them,Contrary to the General Counsel, I donot consider Scolnik's interrogation of Stadmsky on cross-examination asto the possible jocular nature of Philpot's purported statement,to con-stitute a tacit admission that the statement occurred, but rather view thecross-examination conducted by Scolnik as a time-honored technique ofseeking to extract concessions and amplifying statements which wouldmore fully define and portray the precise setting and circumstances of pur-ported, foreseeably,adverse conduct.However,with respect to thetestimony of Robert Scolnik,I conclude,upon a careful consideration ofScolnik's testimony on cross-examination and the contents of his pretrialaffidavit to the Board, that, contrary to Scolnik's testimony, the June 4meeting did not commence with a discussion of the question of contractextension and the status of health and welfare provisions,but that,rather,these subjects entered the discussion as found above.However,I am con-vinced,upon close evaluation of 8colmk's testimony on direct and cross-examination,that his pretrial affidavit regarding this testimony accuratelyreflects the discussion that did later transpire at the meeting concerningthese subjects, as found herein The testimony of Stadnisky and Philpotconfirms these subjects entered the dialogue of the meeting,but neithertestified convincingly in depth concerning the actual exchange that oc-curred.In finding that Scolnik was mistaken with respect to the entry of thissubject matter into the discussion of the June 4 meeting,I am convincedthat his affidavit to the Board more accurately reflects the circumstancesunder which this discussion entered the discussions at the June 4 meeting.I am convinced, in this respect,that his record testimony given at thehearing in the instant proceeding was tempered by subjective considera-tions which arose from his extensive trial preparation In like regard, I amconvinced that Scolnik also erred in his record testimony in testifying thatas the meeting neared its termination Stadnisky posed a series ofquestions with respect to the Company's willingness to accept the Union'sproposals, includmg wage demands and increased pension payments.I draw no adverse inference from the refusal of Robert Scolnik oncross-examination to testify concerning the existence, nature, and contentof communications between himself and A. S. Dodge,specifically withrespect to policy,strategy,positions, proposals,and counterproposals inthe negotiations.On direct and cross-examination,Scolnik had alluded toconsultation with Dodge concerning matters pertaining to the negotiationsbut did not testify concerning the content of any of the communications.When requested on cross-examination and by the Trial Examiner to do so,he declined invoking the attorney-client privilege on behalf of Respond-ent.In the circumstances, in light of the restricted nature of Scolmk'stestimony alluding to the communications which he had with Dodge, Iconclude upon a review of the record,contrary to my ruling at the hearing,that the privilegeattaching to such communicationswas not waived byScolmk and that no adverse inference arises from his declination.Baird vKoerner, 279F 2d 623 (C.A.9); People v. Kor,129 C.A. 2nd 436; Wit-kin,California Evidence,478-479, Rule 39,Uniform Rules of Evidence,2 Wigmore,Evidence §286 (3d ed 1940),8Wigmore,Evidence§ 2322(3d ed 1940),Estate of Carpenter, 94Cal. 406.20 The foregoing is predicated on the credited testimony of ErnestStreeter.21William Stadnisky and Donald Powell so testified.Powell furthertestified without contradiction that employee Escobel did not belong tothe Union TAYLOR INSTRUMENT COMPANIESb.Scolnik converses with shop stewardIn the meantime, prior to the exit of the employeesfrom the plant and the commencement of the strike, Scol-nik conversed with Streeter. According to the creditedtestimony of Robert Scolnik he approached Streeter inthe plant and asked if he were the shop steward. Streeteranswered in the affirmative. Scolnik then informedStreeter that Business Representative Lord had enteredthe plant illegally.He said that Lord had committedtrespass against the plant by entering the shop areawithout permission of the Company and against the ex-pressed wishes of the Company that he not do so. Scolnikstated to Streeter that this was illegal. Scolnik further in-formed Streeter that while the employees had a "perfectright" to strike, they should do so in a legal manner.2213.Final bargaining effortsa.Company states willingness to bargainOn June 7 Scolnik directed a letter to Stadnisky whichStadnisky received in the due course of the mails. Theletter confirmed the existence of an impasse in negotia-tions and stated the Company's willingness to continuenegotiations. In further pertinent part the letter read asfollows:... Although the Company offer of a wage increasestill stands, it is conditioned, as previously indicated,upon the Union's acceptance of all other Companyproposals including in particular revision of the nostrike clause, revision of the arbitration clause, andaddition of a management rights clause.As was previously indicated, the Company isprepared to continue negotiations for the purpose ofreaching a mutually satisfactory agreement on a newcollectivebargaining contract. Please advise mewhen the Union is ready to recede from its presentintransigent position. As soon as the Union wishesto break the impasse for submitting new proposals,arrangements for a future meeting can be made.When and if you wish to submit a new offer or newproposals, please advise me of the details in writingso that the Company will have an opportunity tostudy them and prepare to discuss them prior to thescheduling of another meeting.b.Union effortsto resume bargainingStadnisky credibly testified that after receiving Scol-nik's June 7 letter, he placed a telephone call on June 9 toScolnik's office.He was unable to reach Scolnik but lefta message for Scolnik requesting that Scolnik return histelephone call. Scolnik did not do so.Stadnisky further testified that on five or six occasionshe initiated telephone calls to Scolnik in an effort torevive negotiations.I find on the strength of his testimony22 Streeter testified that in approaching him on this occasion Scolnik in-formed Streeter that the employees could not go out on strike, that theydid not have a contract, and that the strike was illegal According toStreeter, Scolnik informed him that the employees had no right to leavetheir jobs.While the testimony of Streeter was not shaken on cross-ex-amination, so neither was that of Scolmk denying the remarks attributedto him by Streeter. Scolnik credibly explained the reason for his presenceat the plant and his visit to the work area of the plant, and he testified con-vincingly with respect to the extent of his statements to Streeter on the oc-casion inquestion. Further, I am convinced that in the developing disputebetween the Company and the Umon, with its patent potentiality for un-175and the supporting testimony of his then secretary,Patricia Johnsrud, that between the inclusive dates ofJune 9 and July 12, Stadnisky did, on five occasions, en-deavor to contact Scolnik but was unable to reach himand received no return call, although such request wasmade of the person answering Scolnik's business phone. 23Scolnik, on the other hand, denies that he received anytelephonemessagesfrom his secretary relating to possi-ble telephone calls placed by Stadnisky or his secretary.He testified further that his telephone message file cover-ing the pertinent period contained no such telephonemessage slips.I am convinced that Scolnikis inerror in testifying thatduring the periodin questionhe received no telephonecalls from Stadnisky's office. The testimony of PatriciaJohnsrud and Stadmsky is strongly and convincingly tothe contrary, and it is most unlikely that the Union, hav-ing envoked economic pressure against the Company inthe form of a strike and picket line in order to bring pres-sure to bear in support of its collective-bargaining objec-tives, would remain otherwise passive during this impor-tant period by failing to seek a renewal of negotiationsdesigned to achieve a collective-bargaining agreementwhich was so essential to its continued effective represen-tation of the employees which it represented.Stadnisky credibly testified that on June 10 he con-tacted the Federal Mediation and Conciliation Service. Acomposite of the credited testimony of Stadnisky andScolnik reveals that the FMCS endeavored to arrangemeetings between the parties in mid-June and mid-July.Meetings were scheduled but the Company was notrepresented. In substance, Scolnik credibly testified thathe received a telephone call from a commissioner of theFMCSin mid-June indicating the commissioner's desireto arrangea meetingbetween the Company and theUnion for the purpose of endeavoring to settle the strikethat was then in effect. Scolnik informed the commis-sionerthat he did not wish to engage in mediation but waswilling to engage in bargaining negotiations and would doso upon request of the Union. He urged the commissionerto give him ample notice if any meeting were arranged,and stated that he would attend as a "courtesy."Following several telephone conversationswithrepresentatives of the FMCS, Scolnik did receive a tele-gram from FMCS at his office on the morning of ascheduled Junemeeting tobe conducted by the FMCS.Scolnik credibly testified that the telegram arrived ap-proximately 30 minutes before the scheduled commence-mentof themeeting.He further testified that he did notattend but, rather, contacted a FMCS commissioner bytelephone and was informed that the telegram had beensent in error. He further credibly testified that in mid-Julyhe received another telegram informing him of ascheduled meeting. He received the telegram a few daysprior to the date of the scheduled meeting and he againcontacted the FMCS and informed the representative towhom he spoke that the telegram did not constitute suffi-fair labor practice litigation, Scolmk would not so blandlymisinformStreeteras to the basiclegal rights of the employees to undertakeeconomic action againstthe Company. Rather, I am convinced thatStreeter's testimonyarises outof an imperfect recollection of the conver-sation, and was affected by his own subjective understanding of Scolmk'sreferenceto the need for employees to conduct their strikein a "legalmanner "23 Scolnik conceded on directexaminationthat he receiveda telephonecall from Stadnisky on July 2, but that the telephonecall was oneof whichStadnisky placed to himin answer tohis own earlier call to Stadmsky, andthat the telephoneconversation related toa matter not here relevant. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDcient notice and that the scheduled meeting conflictedwith a previous business commitment.Scolnik credibly testified that he received no furthercommunications from the FMCS concerning this matter.William Stadnisky further credibly testified that on July13, during a conversation with Robert Scolnik in connec-tion with another matter,he suggested that the partiesshould endeavor to "get together"and attempt to resolvethe contract negotiations between the Company and theUnion. Scolnik replied that he would"let [Stadnisky]know,"but did not thereafter contact Stadnisky concern-ing the matter.14.Strikers seek reinstatementanswer as to his employment possibilities and requestedStreeter to accompany him outside the office. WhenStreeter and Philpot arrived outside the office Philpotasked Streeter why he had not returned to work sooner,pointing out that four other employees had returned towork.Streeter stated that he had contemplated returningand had returned that day after deciding that he woulddesire to seek employment and sign the forms.24At this point Philpot informed Streeter that he hadhired"outside help"and declined to discharge or laythem off in order to return Streeter to work. However,Philpot stated that when an opening occurred he wouldcontact Streeter.Streeter has not been contacted by arepresentative of the Company.The parties stipulated that eight employees comprisedthe bargaining unit here alleged as appropriate.Stadniskycredibly testified that pursuant to telephonic requests ofemployees,he met on July 15 with seven employees, in-cluding four who had returned to work. At the meetingemployee Brown inquired whether the Union would takeany action against the four employees who had returnedto work. Stadnisky informed the seven employees presentthat, as the employees had made the determination tostrike, they should of their own volition decide whetheror not to return to work.Stadnisky assured the employeesthat this decision was one for them to make.On or about July 15, strikers Powell and O'Callaghanwent together to the company offices and conversed withPhilpot.They asked Philpot if they might get their jobsback and if the Company had any work for them. Philpotinquired if they were seeking to return unconditionally.When asked by the employees what he meant he statedthat he was endeavoring to determine whether the em-ployees were seeking to return to work under conditionsthat prevailed on June 4. In this conjunction,Philpot in-vited Powell and O'Callaghan to submit"something inwriting"to the effect that they were willing to return towork unconditionally. The employees,who indicatedtheir awareness of the forms which other employees hadexecuted as a prelude to their return to work,inquiredwhether it were necessary for them to execute the forms.Philpot indicated that it would be"a good idea."Powelland O'Callaghan were further informed that the Com-pany had hired replacements and that the execution of theforms, would not guarantee their return to work.Philpotdid not comment on the present availability of work.Powell and O'Callaghan declined to execute the formsand left the premises.Thereafter,at the end of July, O'Callaghan returned tothe company premises inquiring about his vacation pay.On this occasion he asked Philpot whether there waswork available for him and Philpot stated that he had noopenings.In the meantime,during the week ofJuly 23, accordingto the credited testimony of Ernest Streeter,he wentalone to the plant and conversed with James Philpot inPhilpot's office.He asked Philpot if there was any chanceof "getting his job back,"and Philpot requested him tosign two'separate forms. He signed one which containeda paragraph committing the signatory to a willingness toreturn to work unconditionally under the conditionsprevailing on June 4.After Streeter had signed the form,Philpot stated that he could not give Streeter a definite15.Final negotiating effortsOn September 2 Scolnik directed correspondence toJohn Byrnes, grand lodge representative of the I.A.M.The letter read as follows:Iunderstand that you have filed an unfair laborpractice charge in behalf of District Lodge No. 115and Local Lodge No.1518 against Taylor InstrumentCompanies, alleging a refusal to bargain under Sec-tion 8(a)(5) of the Labor Management Relations Act.Although I have not as yet received any notice ofthismatter from the National Labor RelationsBoard,Icannot conceive of any factual or legalgrounds upon which this can be based.As you must know, the Union,on June 4, 1965,declared an impasse,broke off negotiations andcalled a strike without advance notice.Since thattime the Company has not heard from the Union,strikers have returned to work,the picket line hasbeen removed and the employees have filed a decer-tification petition with the National Labor RelationsBoard.In view of the foregoing,I feel that it is incumbentupon you to advise me whether the Union still claimsto represent a majority of employees in this bargain-ing unit,whether the Union is currently demandingrecognition as bargaining agent,and whether theUnion is seeking to resume collective bargainingnegotiations at this time.Please reply by return mail so that the Companywill know what the Union's position is and can actaccordingly.On September 13 Byrnes replied to Scolnik,in per-tinent part,as follows:I can assure you that our Union still considers itselfas the recognized collective bargaining agent and hasand is requesting resumption of collective bargainingnegotiations.ConclusionsFor a decade, commencing in 1955, District Lodge No.115 and Respondent had been parties to a series of collec-tive-bargaining agreements,covering employees in an ad-mittedly appropriate collective-bargaining unit.Duringthat extensive period,the collective-bargaining relation-ship had been an essentially harmonious one, includingvoluntary recognition of the I.A.M. by the Company.Over the years,the Company had adopted the wage scale24 Streeter testified that he had learned of the forms from the employeeswho had,earlier returned to work TAYLOR INSTRUMENT COMPANIESestablished as the area pattern under the negotiationsconducted between the I.A.M. and the California MetalTrades Association. On February 26, under the terms ofthe existing collective-bargaining agreement, which wasdue to expire on April 30, the Union notified the Com-pany of its desire to terminate the existing agreement andto enter into collective-bargaining negotiations lookingtoward the consumation of a new agreement. The Com-pany responded in a timely fashion and requested theUnion to submit its proposals. Two weeks elapsed beforethe Union submitted, through an official of Local No.1518, an outline of its proposals.In the interim, preparatory to entering into negotiationswith the Union, Respondent had employed as counseland labor relations advisor, Robert Scolnik, who had notrepresented the Company in prior contract negotiationswith District Lodge No. 115 or with Local No. 1518.Similarly, Local No. 1518 had become represented byRichard Lord who had not previously dealt with theCompany in a collective-bargaining context.The record establishes a policy determination on thepart of the Company, contrary to past practice, no longerto adopt as its own the area wage pattern, and to achievethrough separate negotiations with the Union, a realign-ment and downward adjustment of its wage scale. Addi-tionally, the Company resolved through negotiations tomodify the strike provision of the agreement to give itadded protection against so-called sympathy picket lineactivity.If not explicitly, at least implicitly, the record revealsthat in furtherance of the redefined policies and objec-tives,the services of a new collective-bargainingrepresentative were obtained, and those of its previouscollective-bargaining advisor discontinued.To achieve the two objectives of modified wage scaleand revised strike clause, the record as a whole convincesme that the Company entered negotiations with theUnion, not in a spirit of intransigence but with the deter-mination that, in order to achieve its two objectives, itspast policy of passivity in accepting jointly negotiatedcontract terms must give way to a strategically more tena-cious mode of negotiating.I am similarly convinced that the Union, apprised ofthe Company's selection of a new labor relations advisor,concluded that company negotiating procedures wouldnot follow past form, and determined to counter byminimizing the opportunity for frequent negotiations be-fore the contract renewal deadline, and by maximizing thepotential impact of a strike threat in context of theeconomic realities associated with rapidly approachingexpiration of the collective-bargaining agreement.Indeed, rather than establishing company-causeddelays in coming to the bargaining table, the evidenceestablishes the Union took little initiative in pressing forimmediate and frequent bargaining sessions during Aprilprior to the April 30 expiration of the then current agree-ment, and was similarly passive during May under the ex-tended contract.zs The relationship between Local Lodge No. 1518 and District LodgeNo. 115 is clearly, upon facts found above, such as to render semanticalthe claim of Respondent that District Lodge No. 115 did not at materialtimes represent a majority of the employees in the unit.Moreover, although four of the seven employees comprising the unithad returned to work by July 15, they, and three others who had not,sought and were granted a meeting with Stadnisky for the purpose ofdiscussing the Union's policy regarding possible penalties to be assessed177There is, on this record, no convincing evidence of theCompany's refusal to enter into timely negotiations withthe Union prior to the first meeting on May 17. Scolnik'slateApril objection to a meeting with the Board inOakland was reasonable in light of the existingdemandsupon his time, as was Philpot's declination during thesame late April period to accept Stadnisky'sad hoc,offhand invitation to meet with him on only a few hoursnotice.Nor, with respect to the issue of Respondent's bargain-ing obligation vis-a-vis Local No. 1518,doesthe recordevidence establish more than a portrait of overdrawnliteralness and legalism on the part of Scolnik in this, hisinitial representation of Respondent. Lacking full insightinto the bargaining relationship between the Companyand Local Lodge No. 1518, and desiring in his initial bar-gainingeffort on behalf of the Company to proceed cau-tiously, Scolnik, in retrospect of later revealed facts, at-tached too great a significance to the literal terms of theexisting collective-bargaining agreement and too little tothe actualities and legal effect of the relationship betweenDistrict Lodge No. 115 and Local Lodge No. 1518.But the evidence of record does not establish a purposeby Scolnik to delay negotiations, and Scolnik willinglyand timely entered into negotiations with Stadnisky. Inraisingthe issue of the relationship of the Local to theDistrict Lodge at their first meeting, Scolnik did not im-pede the progress of negotiations nor invoke the issue ina manner designed to undermine the collective-bargainingprocess.No inference of bad faith is thus warranted.However, I find upon the evidence of record that thisrelationship clearly vested Local No. 1518 with statutoryauthority to represent Respondent's employees in the ap-propriate bargaining unit here involved, and vestedRichard Lord with statutory authority to negotiate on be-half of those, employees. I further conclude that the issueraised by Scolnik was, upon the facts subsequentlydeveloped, without legal validity.I find that District Lodge No. 115, Local Lodge No.1518 constitutes the duly authorized collective-bargain-ing representative of the employees of Respondent in anappropriate bargaining unit, and at all times materialrepresented a majority of the employees in said ap-propriate collective-bargaining unit.25Respondent entered negotiations advancing for bar-gainingpurposes eight proposals. Those relating towages, addition of a management-prerogative clause,modification of the strike clause, and revision of thegrievance procedure were, on the strength of the recorddeveloped, the Company's principal bargaining objec-tives. These the Company pursued vigorously in the twomeetings following their presentation. These were thecrux of the Company's demands. The Company'sproposal which would incorporate essentially an "openshop" provision was patently objectionable to the Union,but was never pressed, and appears, from the vantagepoint of the record, to have been a proposal tactically ad-vanced as a trading device to gain principal bargaining ob-against those employees who had continued to work, and those who weredesirous of doing so. Each of the seven were members of the Union Nonehad sought to revoke his membership. In this circumstance, their at-tendance at the meeting with Stadnisky indicates a continued allegiance tothe Union, and amenability to the Union's disciplinary sanctions, such asto rebut possible inferences that by July 15 the Union no longer retaineditsmajority status. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDjectives.Similarly advanced for tactical purposes werethe Company'swaiver clause provision and shop prac-tices proposal. The Company's proposal to modify theseniority provision of the agreement was intricately tiedto its strike proposal,and appeared to have been the sub-ject of no extensive,separate considerations.During three meetings-covering a period of less than8 hours-the parties negotiated.At the first meeting bar-gaining objectives were outlined and issue was joined onthe matter of wages, the Union seeking a 31-cent packageover 3 years and the Company offering 15 cents over thesame term for present employees,with a lower scale andextended progression steps for new employees in therestricted and trainee classifications.To the point of im-passe on the wage issue,neither party altered its de-mands, although during the course of the final meeting theCompany demonstrated a flexibility on the 15-cent figureand the Union amenability with respect to starting ratesfor new employees.But in the ultimate, the partiesreached an impasse on wages.The General Counsel contends that Respondent in-sisted to a point of impasse upon a mangement-rightsclause reserving to Respondent exclusive and unilateralcontrol over the right to suspend,lay off, or discharge em-ployees and over other terms and conditions of employ-ment; and upon a grievance and arbitration clause requir-ing employees to take up grievances without the Unionpresent.The General Counsel contends that proof of this isfound in evidence revealing that at both the May 27 andJune 4 meetings,Respondent would not offer further con-tract proposals until and unless the Union accepted allcontract proposals which the Company had to that timeplaced before the Union.I have resolved the factual issuecontrary to the General Counsel,and find that no suchcondition or demand was advanced or imposed during theshort course of bargaining here involved.There is persuasive evidence of record revealing thatat the June 4 meeting Respondent conditioned any wageincrease upon union acceptance of its management-rightsproposal and grievance proposal. However,these latterproposals were labeled negotiable by Scolnik and there isno foundation for assuming-in light of the limited oppor-tunity for bargaining that had been accorded the Com-pany by the Union-that a satisfactory resolution of thoseissueswould not have been possible.However, theUnion,insistent upon its own wage demands, chose toterminatebargaining in the face of company un-willingness to accede on the point of wages, and thusforeclosed opportunity for testing at the bargaining tablethe Company's ameliorative impulses.In these circumstances,having resolved the factual is-sues contrary to the General Counsel upon the issue of itsinsistenceuponamanagement-rightsclauseandgrievance and arbitration provision, I am unable to con-clude'that by merely advancing the management-rightsand grievance and arbitration proposals,Respondent maybe found to have been lacking in requisite statutory goodfaith.26Further, upon my resolution of disputed facts, I findthat the General Counsel's proof does not sustain the al-legation of the complaint attributing to Respondentwillingness,at the June 4 meeting,to accept the Union's26N L R B.v.American National InsuranceCo.,343 U S 395, 409;seeWheelingPacific Company,151 NLRB 1192, 1222;Bethlehem SteelCompany (Shipbuilding Division),133NLRB 1347, 1364, cf"M"severance pay proposal,if the Union would agree towithdraw as collective-bargaining representativeofRespondent's employees.Nor, contrary to the General Counsel,do I find an in-ference of bad faith in Respondent's anticipatory warningof an unwillingness,absent a contract effective for aperiod certain, to make further health,welfare, insurance,and pension payments.The evidence of record convinces me that, as the initial30-day extension period reached its point of impendingexpiration,Respondent'scounsel, Robert Scolnik, of-fered to agree to a further extension of all of the terms ofthe collective-bargaining agreement,for an additionalperiod of 30 days.This extension patently would have en-compassed the health and welfare and pension fringebenefit provisions.In part, he premised the need for for-mal extension upon his interpretation of controllingprecedent relating to Section 302 of the Act; in part, heinsisted that essential considerations of fairness requiredthat,in exchange for viable contract benefits,the Unionand employees should incur the contractually basedobligation governing their terms of employment,includ-ing the proscription against strike and lockout,and thosegoverning grievances.The Union countered,as I havefound,both prior to the May 31 expiration of the ex-tended agreement,and on June 4, with an offer of afurther day-to-day extension. Clearly, the Union desiredno significant inhibition upon its freedom to strike, if, inits view, a bargaining impasse should be reached.In agreement with the Respondent,I find that Scolnikreasonably and in good faith concluded that, under the ra-tionale of theBethlehem Steel Companycase,27 by analo-gy, health and welfare and pension provisions of theagreement, being "wholly dependent"upon the existenceof a collective-bargaining agreement,did not survive theexpiration of the agreement,and might,arguendo,bediscontinued or modified without prior consultation andnegotiationswith the designated collective-bargainingrepresentative of the employees.But the General Counsel contends quite earnestly thattheRespondent threatened discontinuance and diddiscontinue payments, and that such threat and discon-tinuance in the face of a day-to-day extension of the con-tract, and the Union's status as bargaining agent, revealedRespondent's bad faith, violative of the Act.Initially, the evidence does not establish to my satisfac-tion that the parties ever reached a meeting of the mindswith respect to' a day-to-day extension of the agreement.Scolnik'sMay 28 letter suggests no such agreement wasreached before the termination of the initial contract ex-tension period,'and the parties did not communicate witheach other again until June 1, at which time the contract,as once extended,had terminated by failure of the partiesto reach agreement on terms of a future extension. Scol-nik convincingly testified that on June 1 when he andStadnisky conversed no accord was reached with respectto an extension on a day-to-day basis.! Stadnisky testifiedwith conviction that the parties did agree to such an ex-tension.But, as I have found, Stadnisky'scertitudederived from his misinterpretation of the affect of Scol-nik'swillingness to continue negotiations on June 4, inthe face of the expired contract,and of Stadnisky's rejec-tion of Scolnik's offer of a 30-day extension.Events at theSystem,Inc.,129 NLRB 527, 550.27 Industrial Union of Marine & Shipbuilding Workers of America,AFL-CIO [Bethlehem Steel Co.] v. N L.R B,320 F 2d 615 (C A 3). TAYLORINSTRUMENT COMPANIESJune 4meeting revealed quite clearly Stadnisky'smistake, and the absence of a meeting of the minds re-garding day-to-day extension. I find, contrary to theGeneral Counsel, the Respondent did not recant from itsagreement to a day-to-day extension, for at no time did itagree upon an extension on a day-to-day basis.Further, with respect to the alleged June 1 terminationof payments, in point of fact, payments were not dueunder any circumstance until June 10, 6 days after theJune 4 impasse meeting, and benefits did not lapse underthe contract until June 20, some 16 days thereafter. Atthe June 4 meeting Scolnik made clear the willingness ofthe Company to make payments to the health and welfareand pension fund if the Union would agree to a 30-day ex-tension, and the Company agreed to make the terms ofany contract consummated retroactive to May 1. In lightof the antecedent ambivalence of the Union in seekingand arranging collective-bargaining meetings, the limitedopportunity that had been accorded the parties tonegotiate concerning the terms of the new agreement, andthe propensity and willingness of the Union to resort tostrike action in support of its bargaining demands - asshown by Lord's earlier threat and Stadnisky's insistenceupon freedom to strike in face of an impasse - the Com-pany's reluctance to enter into a day-to-day extension ofthe agreement without receiving a reasonablequid proquowas understandable.When this is considered infurther light of Scolnik's reasonably held legal opinionthatunderBethlehem SteeltheCompany was notrequired to negotiate with the Union concerning termina-tion of the health and welfare and pension benefits, theevidence is not persuasive of the existence of Respond-ent's subjective bad faith.Nor is the General Counsel correct in his contentionthat under the Katz decision'28 inviolation of the Act, theRespondent affected a unilateral modification of thehealth and welfare and pension provisions of the agree-ment by failing after June 1 to make payments thereto.The failure of Respondent to make payments after June1 is conceded. But the Respondent gave timely notifica-tion on June 4, and prior thereto, of its intention, absenta viable, enabling agreement covering health and welfareand pension benefits to cease making payments whichbecame due on June 10. Respondent revealed awillingness to extend the collective-bargaining agreementand thus the health and welfare and pension provisions atany time prior to June 20 - when for nonpayment thecoverage would lapse - on the condition that the Unionagreed to its terms for a contract extension. The Unionwas adamant in its refusal to accede to the Respondent'scondition and with equal adamance insisted upon its ownconditions for contract extension and health and welfareand pension coverage thereunder.Itwould in my opinion be a perversion of the recordevidence to conclude that in this circumstance, a uniondissuasive effort was rendered predictably futile, or that,in the context of the aforesaid discussions - the last ofwhich on June 4 encompassed approximately 30 minutesof dialogue - no opportunity for consultation and negotia-18N.L.R.B. v Benne Katz, dl bl a Williamsburg Steel Products Co.,369US 736.29 The Celotex Corporation,146 NLRB 48, enfd. as modified on othergrounds 364 F.2d 552 (C A. 5); see alsoHumble Oil & Refining Com-pany,161 NLRB714; Motoresearch Company and Kems Corporation138 NLRB 1490,1493, Justesen's Food Stores, Inc.,160 NLRB 687.The General Counsel's reliance onSioux City Bottling Works,156NLRB 379, is misplaced, for there, contrary to the instant case, the union179tion was accorded the Union concerning the Company'sdecision to terminate the fringe benefits.While theRespondent did not invite discussion of the validity of itslegally based predicate for terminating the benefits, ab-sent a subsisting contract, the Union was accorded ampleopportunity to present countervailing legal opinion and todiscusswith the Company alternative approaches andsolutions. It did not do so, but insisted upon its own termsas a basis for continuation of the fringe benefit coverage.In the circumstances, I find Respondent did not violatethe Act.29Moreover, in view of the foregoing determinations, andmy factual findings relating to the conversation betweenScolnik and Union Steward Streeter at the plant on June4 after the commencement of the strike - which conversa-tion, contrary to the General Counsel, I find did notreveal bad faith on the part of Respondent - I am unableto conclude, as the General Counsel urges, that Respond-ent's approach to the bargaining table prior to June 4was lacking in requisite statutory good faith. Rather, Ifind the Respondent had not refused to bargain collective-ly with the Union within the meaning of the Act, and thatthe strike which on June 4 the Union caused to be com-menced was an economic strike which entitled Respond-ent, in interest of continued production and operation,to employ replacements for striking employees.The record, as developed at the hearing, is silent as towhen Respondent undertook to augment its employeecompliment by employing replacements for the strikers.As of June 7, as indicated by Scolnik's letter of that date,the Respondent was not disputing the Union's majoritystatus, and, as found above, on July 15, four of the em-ployees who had returned to work and who had beenunion members attended a union meeting and by said at-tendance and participation revealed their continued alle-giance to the Union. Moreover, in face of the strike, onJune 9, the Union was endeavoring to seek a renewal ofnegotiations. In the week that followed, Scolnik receiveda telegraphic request from FMCS requesting companyparticipation in mediation efforts. The Board has heldthat a legal impasse arising from good-faith negotiationsis broken by a strike and that it becomes incumbent uponthe parties then to explore the changed situation arisingfrom the strike action by resuming negotiations.30"Indeed, the law casts a burden on the parties to a striketo continue negotiations during it and the refusal to do sois a violation of Section 8(a)(1) and (5) of the Act. 1131There is strong reason on the record for presumingRespondent's awareness of the Union's desire to resumebargaining in light of the June 9 and 21 telephonicrequests of the Union received by Scolnik's secretary;the telephone conversations which Scolnik testified trans-pired between Scolnik and a representative of FMCS inmid-June; and the mid-June telegram from FMCS whichScolnik concedes he received.While one may speculate as to the Union's failure afterJune 4 to make written demand upon the Respondent toresume bargaining, the record establishes that itstelephonic contacts of June 9 and 21 went unheeded.was not consulted concerning the decision of managementto abolish thepension plan and substitute another health and accidentpolicy for thatwhich the company had with the union.aoBoeingAirplane Company,80 NLRB 447, 454, enforcement deniedon other grounds 174 F.2d 988 (C.A.D.C.); see alsoWebb Furniture Cor-poration,152 NLRB 1526.21N.L.R.B. v. Small Tube Products, Inc, 319 F.2d 561 (C.A. 3).350-212 0-70-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey were,I find,in conjunction with the impasse-break-ing strike and the mid-June telephonic and telegraphiccommunications between FMCS and Scolnik,sufficientto give rise to a legal obligation on Respondent's part tocommunicate its willingness to negotiate further with theUnion.Viewing these demands in context of the strike and thecapsuled time period in which they occurred,itmay notbe persuasively asserted that employees,who may havebeen employed as replacements for striking members ofthe Union,had attained the status of permanent replace-ments so as to deprive the Union of its majority status.32I find that as of June 22,at which time the Union'sJune 9 and 21 telephonic communications and relatedcommunications of a characteristic sufficient to placeRespondent on notice of the Union's desire to continuecollective bargaining would all have reasonably come tothe attention of Robert Scolnik,the Respondent becamelegally obliged to resume negotiations with the Union,and failed to do so.Thus, I find that commencing on June 22, 1965,Respondent engaged in unfair labor practices violative ofSection 8(a)(5) of the Act.I find also that the strike in which the employees wereengaged,and which commenced on June 4, was pro-longed by Respondent's failure after June 22 to bargainin good faith with the Union and, as such,on June 22 wasconverted into an unfair labor practice strike.33I further find that as of June 22 the striking employeesbecame unfair labor practice strikers and, as such, wereentitled,upon unconditional request, to reinstatement,displacing, if necessary,replacements hired on or afterJune 21,1966 .34 As the record establishes that on July 29striking employee O'Callaghan made such unconditionalrequest of Respondent;35 and as the record additionallyreveals that during the week of July 23 Ernest Streetermade an unconditional request for reinstatement, whichrequests'were refused by Respondent,I conclude andfind that, in denying them reinstatement,the Respondentviolated'Section 8(a)(3) of the Act.36However,Powell stands on a different footing, for it isclear that lie conditioned his request for reinstatement byrefusing'to execute the form proffered him by Respond-ent stipulating his willingness to return to work underprestrike conditions.37Nor is there warrant for a findingthat an unconditional application by him would have beenfutile. It is true that on July 15,Philpot informed Powellthat his execution of the form would not guarantee hishire, as there were then no vacancies; and it is alsoestablished that neither O'Callaghan nor Streeter havebeen reinstated. However, absent more definitive expres-sion of ,Respondent's predisposition against Powell,appli-cation of the futility doctrine would be misplaced.38Moreover,the Board has held that an anticipatory refusal32The evidence does not warrant a conclusion favorable to the Re-spondent that the Union during July abandoned the strikers and thus, byoperation of law,extinguished their status as collective-bargaining repre-sentative of the employees. The evidence establishes merely a condona-tion on the part of Stadnisky of employee efforts to abandon the strikebut it reveals also, and more significantly,an effort by the Union, frus-trated by Respondent,to continue negotiations,which efforts werepursued evenhandedly both during the pre-July 15 period of the strikeand after the July 15 meeting of Stadnisky with the employees.33 SeeN L.R.B. v. Waukesha Lime & Stone Co., Inc.,343 F.2d 504(C.A7);N.L.R.B. v. Giustina Bros. Lumber Co,253 F.2d 371(C.A. 9);Combined Metal Mfg.Corp.,123 NLRB 895to reemploy unfair labor practice strikers does not relievestrikers of their obligation to request reinstatement. 39Accordingly,as Powell has failed to make uncondi-tional application for reemployment,Respondent has notviolated the Act by failing to reemploy him. Moreover,as, contrary to the General Counsel, Respondent had notunilaterally modified the terms of the health, welfare, andpension plans,the demand made by Philpot upon Powell,Streeter,and O'Callaghan to manifest their willingness toreturn to work under pre-June 4 conditions was not an ef-fort to impose unlawful terms and conditions of employ-ment, in derogation of the Union.However, as Powellbecame an unfair labor practice striker on and after June22, he has reinstatement and backpay rights which hemay actuate upon his unconditional request for reinstate-ment,as hereinafter found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above,occurring in connection with Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in and con-tinues to engage in certain unfair labor practices,itwill berecommended thatRespondent cease and desisttherefrom and take certain affirmative actions designedto effectuate the policies of the Act.Having found that commencing on June 22, 1965,Respondent refused to bargain collectively with theUnion as the exclusive collective-bargaining representa-tive of the employees of Respondent in an appropriatecollective-bargaining unit, I shall recommend that, uponrequest, Respondent bargain collectively with Interna-tionalAssociation of Machinists and Aerospace Wor-kers, AFL-CIO, District Lodge No. 115, Local LodgeNo. 1518,astheexclusivecollective-bargainingrepresentative of employees in an appropriate collective-bargaining unit, herein found.It has further been found that the strike which com-menced on June 4, 1965, was prolonged by Respondent'srefusal to bargain in violation of Section 8(a)(5) of theAct, which refusal to bargain commenced on June 22,1965.Consequently,as unfair labor practice strikers afterJune 22, the Respondent's striking employees could notlawfully be replaced but were entitled to be reinstated totheir former positions of employment upon unconditional34N.L.R B.v.Waukesha Lime & Stone Co., supra;N.L.R B v.Giustina Bros Lumber Co., supra;SherryManufacturing Company,Inc.,128 NLRB 739,CombinedMetal Mfg.Corp, supra31 The record establishes he sought reemployment and imposed no con-ditions to his return to work.38N L R.B. v.Giustina Bros. Lumber Co , supra.37 SeeWilson & Co., Inc.,77 NLRB 959 CfJ A Terteling & Sons,Inc dlb/a Western Equipment Company,152 NLRB 1014;Comfort,Inc.,152 NLRB 1074.38 Cf.Kelly Brothers Nurseries, Inc.,145 NLRB 285,304-30539E. A. Laboratories,Inc., 80 NLRB 625, 687, enfd. as modified 188F.2d 885(C.A. 2) TAYLOR INSTRUMENT COMPANIESapplication for reinstatement.As the record establishesthat on July 15, Jeffery O'Callaghan made unconditionalrequest of Respondent for reinstatement,and that duringthe week ofJuly 23,employee Ernest Streeter similarlymade an unconditional request for reinstatement, whichrequests were refused by Respondent,I shall accordinglyrecommend that Respondent forthwith offer each of saidemployees reinstatement to their former or substantiallyequivalent position of employment and pay to each ofthese employees a sum of money equal to the amount thathe would have earned as wages from the date of their un-conditional application for reinstatement to the date ofRespondent'soffer of reinstatement, together with in-terest compounded at the rate of 6 percent per annum,lesshisnet earnings during said period.In similarmanner,upon his unconditional request for reinstate-ment,reinstate Donald Ray Powell, and, commencing 5days from the date of his unconditional request for rein-statement,make him whole for any loss of wages he mayhave incurred,as providedabove.N.L.R.B. v. TrinityValleyIron and Steel Company,290F.2d 47 (C.A. 5).If,at the compliance stage of this proceeding, it isestablished that while on strike as economic strikers priorto June 22,O'Callaghan,Streeter,and Powell, or any ofthem, had lawfully been replaced and no appropriate em-ployment is, as of the date of this decision,available tothem,Respondent is hereby directed to place them on apreferential hiring list, and to thereafter offer them rein-statement as positions become available, and before otherpersons are hired for such work.40Upon the basis of the foregoing findings of fact, and theentire record of this proceeding,I make the following:CONCLUSIONS OF LAW1.Taylor Instrument Companiesisanemployer en-gaged incommerce within the meaning of the Act.2.InternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No. 115,Local Lodge No. 1518, are labor organizations within themeaning of Section 2(5) of the Act.3.All of Respondent's San Leandro shop employeeswho performed the following work: assembling, repairing,dismantling, filling, welding, brazing, soldering, testing,calibrating,and synchronizing work on temperature,time, pressure, flow, liquid level, tension load, compres-sion load, controllers, recorders, thermometers,gauges,valves, instruments, and work normally done on instru-ments manufactured by the Employer, and excluding allemployees who are presently represented by collective-bargaining agreements with other unions, office clericalemployees,sales personnel,professional and technicalemployees, janitors, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4.On March 1, 1965, and at all times materialthereafter, theUnion was and now is the exclusiverepresentative of the above-designated employees in thesaid appropriate unit for the purposes of collective bar-gaining withinthe meaningof Section 9(a) of the Act.5.Commencing on June 22, 1965, and thereafter,Respondent refused to bargain collectively with the181Union as duly designated collective-bargaining represent-ative of the employees in the aforesaid collective-bar-gaining unit, and did thereby fail and refuse to bargain col-lectively in good faith with the Union in violation of Sec-tion 8(a)(5) of the Act.6.The economic strike which commenced on June 4,1965, was on June 22, 1965, prolonged by the aforesaidunfair labor practices of Respondent, and did on June 22,1965, become an unfair labor practice strike.7.On July 15 striking employee Jeffery O'Callaghansought unconditional reinstatement to his former positionof employment with Respondent; and similarly during theweek of July 23 striking employee Ernest WilliamStreeter sought unconditional reinstatement in his formerposition of employment with Respondent, which requestsfor reinstatement were rejected by Respondent.8.By its failure to reinstate Jeffery O'Callaghan andWilliam Streeter, the Respondent has engaged in and isengaging in unfair labor practices violating Section 8(a)(3)of the Act.9.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and the entire record in the case, Irecommend that Respondent, Taylor Instrument Compa-nies, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withInternational Association of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No. 115, LocalLodge No. 1518, as the duly designated collective-bar-gaining representative of employees in the unit hereinfound appropriate for the purposes of collective bargain-ing.(b)Refusing to reinstate unfair labor practice strikerswho have made unconditional request for reinstatementto their former positions of employment.(c)In any other manner interfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form or join labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwithInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No. 115,Local Lodge No. 1518, as the exclusive bargainingrepresentative of all employees in the aforesaid ap-propriatecollective-bargainingunit,and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b)Offer to Jeffery O'Callaghan, Ernest WilliamStreeter, and Donald Ray Powell, the latter upon his un-conditional request for reinstatement, immediate and fullreinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other40Baldwin County Electric Membership Corporation,145NLRB1316. 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDrights and privileges, and make whole each of said em-ployees for any loss of pay he may have suffered or maysuffer by reason of its discrimination against him in themanner,and to the extent, set forth in the section of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its San Leandro, California, plant, copies ofthe attached notice marked "Appendix. 1141 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 20, after being duly signed by its representative,shall be posted by them immediately upon receipt thereof,and bemaintainedby them for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by them to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e)Notify saidRegionalDirector, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.4241 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "the'Recommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order."41 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read: "Notifythe RegionalDirector forRegion 20,in writing,within 10 days from the date of this Order, whatsteps Respondent has takento comply herewith."APPENDIXsure,flow, liquid level, tension load, compres-sion load,controllers,recorders,thermometers,gauges, valves, instruments and work normallydone on instruments manufactured by the Em-ployer,and excluding all employees who arepresently represented by collective-bargainingagreements with other unions, office clerical em-ployees,salespersonnel,professionalandtechnical employees,janitors,guards, and super-visors as defined in the Act,constitute a unit ap-propriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of theAct.WE WILL offer Ernest William Streeter,JefferyO'Callaghan,and Donald Ray Powell,the latterupon his unconditional request for reinstatement, im-mediate and full reinstatement to their former or sub-stantiallyequivalentpositionsof employment,without prejudice to any seniority or other rights andprivileges previously enjoyed by them,and makethem whole for any loss of pay suffered as a result ofour discrimination against them.WE WILL NOTdiscourage membership in any labororganization of our employees by refusing to rein-state any of our employees,or in any other mannerdiscriminating against them in regard to their hire ortenure of employment or any term or condition ofemployment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in exercise of theirrightsto self-organization,to form,join,or assist anylabororganization,tobargain collectivelywithrepresentatives of their own choosing,and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.All our employees are free to form, join,or assist anylabor organization,and to engage in any self-organizationand other concerted activities for the purpose of collec-tive bargaining,or other mutual aid or protection, or torefrain from such activities.NOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL, upon request, bargain collectively withInternationalAssociationofMachinistsandAerospace Workers, AFL-CIO, District Lodge No.115,LocalLodge No. 1518 as the exclusiverepresentative of all our employees in the followingbargaining unit with respect to rates of pay, wages,hours of employment, and other conditions of em-ployment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All of theRespondent'sSan Leandro shopemployees who performed the following work:assembling, repairing, dismantling, filling, weld-ing, brazing, soldering, testing, calibrating, andsynchronizing work on temperature, time, pres- .TAYLOR INSTRUMENTCOMPANIES(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-3197.